 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.36




AGREEMENT OF PURCHASE AND SALE
 
by and between
 
SONESTA COCONUT GROVE, INC.,
 
a Florida corporation
 
(“Purchaser”)
 
And
 
MUTINY ON THE PARK, LTD.,
 
a Florida limited partnership
 
(“Seller”)
     
SONESTA BAYFRONT HOTEL, COCONUT GROVE, FLORIDA




 
 

--------------------------------------------------------------------------------

 



 
AGREEMENT OF PURCHASE AND SALE
 


 


 
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the
Effective Date, by and between SONESTA COCONUT GROVE, INC., a Florida
corporation (“Purchaser”), and MUTINY ON THE PARK, LTD., a Florida limited
partnership (“Seller”).
 
R E C I T A T I O N S:
 
1. Seller is the owner of fee simple title to the Hotel Unit (as defined herein
and in Exhibit A) and the improvements situated on the Hotel Unit (the “Hotel
Improvements”), which are currently operated as the Sonesta Bayfront Hotel (the
“Hotel”) and include, without limitation, food and beverage outlets, a fitness
center, meeting facilities, business center, back of house and administrative
space, a pool and pool deck and other facilities and amenities, and parking
facilities that include 488 parking spaces (the “Parking Improvements”) (the
Hotel Improvements, including the Parking Improvements, shall be referred to
collectively a the “Improvements”), and (v) the Personal Property (hereinafter
defined) used in connection with operation of the Hotel and Improvements, all of
which are located at 2889 McFarlane Road, Coconut Grove, Florida.  The Hotel
Unit is part of a condominium regime and is subject to the Declaration of Mutiny
Park Condominium recorded November 30, 2001 in Official Records Book 20048, at
Page 4320 of the Public Records of Miami-Dade County, Florida (the “Declaration
of Condominium”).  The Hotel Unit is subject to a perpetual Declaration of
Easement recorded May 18, 1998 in Official Records Book 18106, Page 2419, of the
public records of Miami-Dade County, Florida, granting a perpetual non-exclusive
easement upon a portion of the Parking Improvements in favor of and appurtenant
to the neighboring condominium building known as the Mutiny on the Bay
condominium property, for access to and use of a portion of the Parking
Improvements for parking of 212 passenger vehicles (the “REA”) Seller is the
“Hotel Unit Owner” and “Developer” under the Declaration of Condominium and is
entitled to exercise the rights granted to the Hotel Unit Owner and Developer
thereunder.  Purchaser is currently managing the Hotel pursuant to a hotel
management agreement between Seller and Purchaser dated December 22, 2000 (the
“Hotel Management Agreement”).  Seller does not have title to the Hotel
rooms.  The Hotel rooms are privately owned condominium units (each a
“Participating Unit”) owned by Persons unrelated to Seller (each a “Unit
Owner”), who have elected to participate in the Hotel-sponsored rental program
(“Rental Program”) by signing a rental management agreement (“RMA”) with
directing Seller to rent their Participating Unit to guests of the Hotel in
exchange for the Unit Owner receiving a share of the rental revenues. Seller is
the owner of the Rental Program and the RMAs.  The Hotel Unit, Improvements,
Personal Property, Rental Program and RMAs are all part of the Property (as
defined hereinafter) intended to be conveyed by Seller to Purchaser under this
Agreement. The Commercial Unit of the Condominium (also known as Unit CU-2),
which is owned by Seller and is currently not being operated, is located
adjacent to the lobby of the Hotel and is not part of the Property intended to
be conveyed to Purchaser under this Agreement. The lowest two floors of parking
beneath the building (the “Parking Parcel”), which have a separate entrance and
are owned by a third party, are not part of the Hotel Unit and are not part of
the Property intended to be conveyed by Seller to Purchaser under this
Agreement.
 
2. Purchaser desires to purchase the Property (as defined hereinafter) from
Seller and Seller desires to sell the Property to Purchaser, for the Purchase
Price (as defined hereinafter) and upon the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the mutual covenants, promises and
undertakings of the parties hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
ARTICLE I                      
 
DEFINITIONS
 
1.1 Definitions.  The following terms shall have the indicated meanings:
 
“ADA” shall mean the Americans With Disabilities Act of 1990, Public Law
101-336, U.S.C. §§ 12101 et seq.
 
“Additional Mutiny Assurances” shall have the meaning ascribed thereto in
Section 5.1(d)(4).
 
“Additional Work” shall have the meaning ascribed thereto in Section 6.8.
 


 
“Advance Bookings” shall mean bookings, reservations and other agreements made
or entered into in the ordinary course of business prior to Closing and assumed
by Purchaser for hotel rooms, meeting rooms or banquet facilities to be utilized
after Closing, or for catering services or other hotel services to be provided
after Closing at or by the Hotel.
 
“Affiliate” of a Person shall mean any other Person that is directly or
indirectly (through one or more intermediaries) controlled by, under common
control with, or controlling such Person. For this purpose, any entity that
acquires a controlling interest in Sonesta International Hotels Corporation, or
into which substantially all of the assets of Sonesta International Hotels
Corporation are merged, shall be considered an Affiliate of Purchaser.
 
“Allocation” shall have the meaning ascribed thereto in Section 2.2(b).
 
“Annual Cash Flow Participation Amount” shall have the meaning ascribed thereto
in Section 6.1(a).
 
“Applicable Laws” shall mean (i) any applicable building, zoning, subdivision,
environmental, health, safety, employment-related or other governmental laws,
statutes, ordinances, resolutions, rules, codes, regulations, orders or
determinations of any Governmental Authority or of any insurance boards of
underwriters (or other body exercising similar functions), and (ii) any
restrictive covenants affecting the Property or the ownership, operation, use,
maintenance or condition thereof.
 
“Assignment and Assumption of Occupancy, Operating and Leased Property
Agreements” shall mean an assignment agreement in substantially the form
attached hereto as Exhibit B whereby Seller assigns and Purchaser assumes all of
Seller’s right, title and interest in and to the Occupancy Agreements, Operating
Agreements and Leased Property Agreements.
 
“Assignment and Assumption of Rental Management Agreements” shall mean an
assignment agreement in substantially the form attached hereto as Exhibit C
whereby Seller assigns and Purchaser assumes all of Seller’s right, title and
interest in and to the RMAs, Rental Program and Rental Program reserves.
 
“Assignment of Developer Rights” shall mean an assignment instrument in form and
substance reasonably acceptable to Purchaser and Seller, which shall be signed
and delivered by Seller at Closing, assigning to Purchaser substantially all of
Seller’s rights under the Condominium Documents, as the “Developer” and/or
“Hotel Unit Owner” under the Condominium Documents.
 

 
2

--------------------------------------------------------------------------------

 



 
“Authorizations” shall mean all written licenses, permits and approvals required
or granted by any governmental or quasi-governmental agency, body, department,
commission, board, bureau, instrumentality or office, or otherwise appropriate
with respect to the construction, ownership, operation, leasing, maintenance or
use of the Property or Hotel or any part thereof.
 
“Benefit Plans” shall have the meaning ascribed thereto in Section 3.11.
 
“Bill of Sale” shall mean a bill of sale in substantially the form attached
hereto as Exhibit D whereby Seller conveys its right, title and interest in and
to the Personal Property (other than Leased Property) to Purchaser, together
with any Warranties and Guaranties related thereto.
 
“Capital Reserve” have the meaning ascribed thereto in Section 6.1(a).
 
“Cash Flow” shall have the meaning ascribed thereto in Section 6.1(a).
 
“Cash Flow Participation” shall have the meaning ascribed thereto in Section
6.1(a).
 
“Cash Flow Participation Advance” shall have the meaning ascribed thereto in
Section 6.1(b).
 
“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to this Agreement.
 
“Closing Date” shall mean the date of the Closing, which shall be June 1, 2010
so long as all of the Conditions Precedent have been satisfied (or waived) by
that date, including that Ocean Bank is ready, willing and able to
simultaneously close the Loan Modification on such date.  Either party may
extend the Closing Date to July 1, 2010 by delivering written notice of
extension to the other party.    In the event the conditions as set forth in
Section 2.4(d) herein have not been satisfied prior to July 1, 2010, Purchaser
may, in its sole discretion, extend the date of Closing until August 1, 2010;
provided, that Ocean Bank has delivered to Purchaser and Seller, respectively,
on or prior to July 1, 2010, Ocean Bank’s agreement in writing to extend its
commitment to close the Loan Modification through August 1, 2010.
 
“Closing Documents” shall mean the documents defined as such in Section 7.1.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commercial Unit” means unit CU-2 in Mutiny Park Condominium, which is not part
of the Property being conveyed by Seller to Purchaser.
 
“Condominium” shall mean Mutiny Park Condominium, a condominium, according to
the Declaration of Condominium (defined below) thereof.
 
“Condominium Association” shall mean the Mutiny Park Condominium Association,
Inc.
 
“Condominium Documents” shall have the meaning ascribed thereto in Section
2.4(b)(17).
 
“Contribution Agreement” shall mean the contribution agreement between the
Guarantors set forth in Section 6.10 of this Agreement pertaining to the Sonesta
Limited Guaranty and the Additional Mutiny Assurances.
 
“Conveyance Documents” mean the documents defined as such in Section 7.1.
 

 
3

--------------------------------------------------------------------------------

 



 
“Declaration of Condominium” shall mean the Declaration of Condominium of Mutiny
Park Condominium, a Condominium, recorded in Official Records Book 19416, Page
2335, of the Public Records of Miami-Dade County, Florida, as amended from time
to time.
 
“Declaration of Deed Restrictions” shall have the meaning ascribed thereto in
Section 7.2(e).
 
“Deed” shall mean a warranty deed with covenants against grantor’s acts in
substantially the form attached hereto as Exhibit E conveying title to the Real
Property from Seller to Purchaser.
 
“Due Diligence Period” shall mean the period commencing on the Effective Date,
and continuing through 5:00 p.m. of the thirtieth (30th) day after the Effective
Date.
 
“Effective Date” (or other similar phrases such as “date of this Agreement” or
“date hereof”) shall have the definition ascribed to such term in Section 10.17
hereof.
 
“Employment Agreement” shall mean any written employment agreement with a Hotel
Employee or Hotel Employees, including any union or collective bargaining
agreement covering Hotel Employees.
 
 “Existing Loan” shall mean the loan granted on October 30, 2008 by Ocean Bank
to Seller in the original principal amount of $8,000,000.00, which is secured
by, among other things, the Existing Mortgage against the Real Property, and has
a current outstanding principal balance of approximately $7,700,000.
 
“Existing Mortgage” shall mean the Mortgage and Security Agreement against the
Real Property filed in Official Records Book 21229, Page 4217, which was amended
and restated by the Amended and Restated Mortgage and Security Agreement against
the Real Property filed on October 31, 2008 in Official Records Book 26634, at
Page 281 of the Public Records of Miami-Dade County, Florida granted by Seller
to Ocean Bank as security for the Existing Loan.
 
 “Governmental Authority” shall mean any federal, state, county, municipal or
other government or any governmental or quasi-governmental agency, department,
commission, board, bureau, office or instrumentality, foreign or domestic, or
any of them.
 
“Grave Site Agreement” shall have the meaning ascribed thereto in Schedule 3.10.
 
“Guarantors” shall mean the Sonesta Guarantor and the Mutiny Park Guarantor.
 
“Hazardous Substance” means (A) those substances included within the definitions
of any one or more of the terms “hazardous substances,” “toxic pollutants,”
“hazardous materials,” “toxic substances”, and “hazardous waste” in the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (as amended), the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Sections 1801 et seq., the Resource Conservation and Recovery
Act of 1976 as amended, 42 U.S.C. Section 6901 et seq., Section 311 of the Clean
Water Act, 15 U.S.C.  § 2601 et seq., 33 U.S.C. § 1251 et seq., 42 U.S.C. 7401
et seq. and the regulations and publications issued under any such laws, (B)
petroleum, radon gas, lead based paint, asbestos or asbestos containing material
and polychlorinated biphenyls and (C) mold or water conditions which may exist
at the Property or other matters governed by any applicable federal, state or
local law or statute.
 
 “Hotel” shall have the definition ascribed to such term in the Recitations.
 
“Hotel Employees” shall mean all employees of the Hotel employed at the
Property.
 

 
4

--------------------------------------------------------------------------------

 

“Hotel Improvements” shall have the meaning ascribed to such term in the
Recitations.
 
“Hotel Manager” shall mean Purchaser (Sonesta Coconut Grove, Inc.).  Purchaser
currently manages the Hotel pursuant to the Hotel Management Agreement between
Purchaser and Seller.
 
“Hotel Management Agreement” shall have the meaning ascribed to such term in the
Recitations.
 
“Hotel Unit” shall mean Unit CU-1 of Mutiny Park Condominium, a condominium,
according to the Declaration of Condominium thereof, recorded in Official
Records Book 20048, Page 4320, of the Public Records of Miami-Dade County,
Florida.
 
“Improvements” shall have the meaning ascribed to such term in the
Recitations.  It does not include any guest rooms.
 
“Indemnified Party” shall have the meaning set forth in Section 9.5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 9.5(c).
 
“Index” shall mean the Consumer Price Index for all Urban Consumers, U.S. City
Average, All Items, 1982-1984 = 100, published by the Bureau of Labor
Statistics, United States department, bureau or agency of the United States
Government, or if the Bureau shall adopt a successor Index, the Index published
by such successor department, bureau or agency shall be adopted and used as a
standard for computing cost of living adjustments hereunder.  In the event no
Index level is published for the date of this Agreement or any other date on
which an adjustment is required to be made thereof, the levels for computation
shall be arrived at by interpolation from the published levels nearest to the
dates on which the levels are to be determined.  The base year for Index-based
adjustments shall be the calendar year 2010.
 
“Insurance Policies” shall mean all policies of insurance maintained by or on
behalf of Seller pertaining to the Property, its operation, or any part thereof.
 
“Intangible Personal Property” shall mean, to the extent assignable, Seller’s
right, title and interest in and to all intangible personal property owned or
possessed by Seller and used in connection with the ownership or operation of
the Property, including, without limitation, (1) Authorizations, (2) utility and
development rights and privileges, general intangibles, business records, plans
and specifications pertaining to the Property, (3) any unpaid award for taking
by condemnation or any damage to the Property by reason of a change of grade or
location of or access to any street or highway, (4) Advance Bookings, (5) any
deposits made by Seller with utility companies relating to the Improvements, (6)
all of Seller’s interest in and to any trademarks and trade names used in
connection with the Property, together with Seller’s interest in and to all
websites, catalogues, booklets, manuals, files, logs, records, tenant files,
brochures, and materials, advertisements and promotional materials and any other
similar personal property relating to the Property, (7) all “air” rights or
other development rights appurtenant to the Real Property, (8) signage rights,
(9) good will, (10) Warranties and Guaranties, (11) utility contracts, (12)
surveys, plans and specifications, (13) the accounting records and business
records and books relating to the operation of the Hotel (but excluding any
accounting and business records and books relating to Seller and not relating to
the operation of the Hotel), (14) telephone numbers for the Hotel and post
office boxes, if any, for the Hotel, (15) hotel guest and mailing lists, guest
histories and other records or marketing information, and reservation lists,
(16) ledgers, bank statements and budgets, (17) accounts receivable, (18)
reserves for replacements, (19) working capital other than cash in bank
accounts, (20) Seller’s cash on hand at the Hotel (including, without
limitation, all of Seller’s interest in the cash in the registration, retail,
restaurant and other areas of the Hotel, in each case only to the extent owned
by Seller) (21) all rights of Seller under the REA, and (22) keys and lock and
safe combinations; provided, however, that Intangible Property shall not include
any amounts on deposit with a financial institution (a) in Seller’s name or (b)
in Hotel Manager’s name on behalf of, or as agent for, Seller.
 

 
5

--------------------------------------------------------------------------------

 



 
“Inventory” shall mean all inventories owned by Seller of food and beverage in
opened or unopened cases and all in-use or reserve stock of paper goods, soaps,
cleaning supplies and the like intended to be used with respect to the Property.
 
“Land” shall mean, collectively, the Hotel Unit, together with all rights,
titles, benefits, easements, privileges, remainders, tenements, hereditaments,
interests, reversions and appurtenances thereunto belonging or in any way
appertaining, and all of the estate, right, title, interest, claim or demand
whatsoever of Seller therein, in and to adjacent strips and gores, if any,
between the Land and abutting properties, and in and to adjacent streets,
highways, roads, alleys or rights-of-way, and the beds thereof, either at law or
in equity, in possession or expectancy, now or hereafter acquired.
 
“Leased Property” shall mean all leased items of Tangible Personal Property,
including items subject to any capital lease, operating lease, financing lease,
or any similar agreement.
 
“Leased Property Agreements” shall mean the lease agreements pertaining to the
Leased Property, executed by or on behalf of Seller.
 
“Liquor License” shall mean the liquor license for the Hotel, which is currently
held by Purchaser in its role as Hotel Manager.
 
“Loan Modification” shall have the meaning ascribed thereto in Section 5.1(e).
 
“Loan Modification and Assumption Documents” shall have the meaning ascribed
thereto in Section 5.1(e).
 
“Monetary Title Encumbrances” shall mean any title encumbrances affecting the
Property which are comprised of delinquent taxes, mortgages, security
agreements, judgments, or construction, mechanics, materialmen’s or other
monetary liens or charges.
 
“Mutiny Park Guarantor” shall mean Ricardo Dunin, personally.
 
“Net Refinancing Proceeds” has the meaning ascribed to such term in Section
6.1(d)
 
“Net Sale Proceeds” has the meaning ascribed to such term in Section 6.1(d).
 
“Occupancy Agreements” shall mean all leases, licenses, concession or other
occupancy agreements in effect with respect to the Real Property under which any
Persons (other than Hotel room guests) occupy space upon the Real Property. The
RMAs shall not be deemed Occupancy Agreements for purposes of this Agreement.
 
“Ocean Bank Commitment” shall have the meaning ascribed thereto in Section
5.1(d).
 
“Ocean Bank P&I Reserve” shall have the meaning ascribed thereto in Section
5.1(d)(6).
 
“Operating Agreements” shall mean all service, supply, maintenance,
construction, brokerage, capital improvement and other contracts in effect with
respect to the Property (other than the Occupancy Agreements, Leased Property
Agreements, Hotel Management Agreement and RMAs), related to construction,
operation, or maintenance of the Property, executed by or on behalf of Seller.
 
“Operating Equipment” shall mean china, glassware, silverware, linens, blankets,
towels, uniforms, kitchen utensils and similar items owned by Seller, used in
connection with the public spaces or guest rooms in the Hotel.
 

 
6

--------------------------------------------------------------------------------

 



 
“Owner’s Title Policy” shall mean an owner’s policy of title insurance issued to
Purchaser by the Title Agent and underwritten by the Title Company, pursuant to
which the Title Company insures Purchaser’s ownership of fee simple title to the
Real Property, subject only to Permitted Title Exceptions.  The Owner’s Title
Policy shall insure Purchaser in the amount of the Purchase Price and shall be
in the form customarily used for like transactions in the State of Florida.
 
“P&I Reserve Payment” shall have the meaning ascribed thereto in Section
5.1(d)(6).
 
 “Parking Improvements” shall have the meaning ascribed to such term in the
Recitations.
 
“Parking Parcel” shall have the meaning ascribed to such term in the
Recitations.
 
“Participating Unit” shall have the meaning ascribed to such term in the
Recitations.
 
“Participation Cap” shall have the meaning ascribed to such term in Section
6.1(e).
 
“Participation Period” shall have the meaning ascribed thereto in Section
6.1(a).
 
“Permitted Title Exceptions” shall mean those exceptions to title to the Real
Property listed on Schedule 1 attached hereto and any other exceptions to title
to the Real Property that are satisfactory or deemed satisfactory to Purchaser
as determined pursuant to Section 2.4 hereof.  The Existing Mortgage, as
modified in the manner contemplated by Purchaser prior to assumption by
Purchaser, shall be the only lien, security interest or hypothecation
encumbering title to the Property that shall be a Permitted Title
Exception.  All other mortgages, liens, security interests and hypothecations
encumbering the Property shall be released at or prior to Closing.
 
“Person” shall mean an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.
 
 “Personal Property” shall mean collectively the Tangible Personal Property and
the Intangible Personal Property.
 
“Principal Reduction Payment” shall have the meaning ascribed to such term in
Section 5.1(d)(5).
 
“Property” shall mean the Real Property and Personal Property.
 
“Purchase Price” shall have the meaning set forth in Section 2.2.
 
“Purchaser Parties” shall have the meaning ascribed to such term in Section
9.5(a).
 
“Purchaser Objections” shall mean the objections defined as such in Section
2.4(c).
 
“REA” shall have the meaning ascribed to such term in the Recitations.
 
“Real Property” shall mean the Land and the Improvements.
 
“Remaining Work” shall have the meaning ascribed thereto in Section 6.8.
 
“Rental Program” has the meaning ascribed to such term in the Recitations.
 
“Representatives” shall have the meaning ascribed to such term in Section 8.4.
 

 
7

--------------------------------------------------------------------------------

 



 
“RMA” has the meaning ascribed to such term in the Recitations.
 
“Seller’s Affidavit” shall mean an affidavit of Seller substantially the form
attached hereto as Exhibit F, which shall include the FIRPTA language required
under Section 1445(b)(2) of the Code.
 
“Seller’s Response” shall have the meaning ascribed thereto in Section 2.4(c).
 
 “Seller’s Update Certificate” shall have the meaning ascribed thereto in
Section 7.2(g).
 
“Settlement Agreements” shall have the meaning ascribed thereto in Section
6.8(a).
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
“Sonesta Guarantor” shall mean Sonesta International Hotels Corporation.
 
“Sonesta Limited Guaranty” shall have the meaning ascribed thereto in Section
5.1(d)(4).
 
“Stucco Settlement” shall have the meaning ascribed thereto in Section 6.8.
 
“Submission Matters” shall have the definition ascribed to such term in Section
2.4(b).
 
 “Tangible Personal Property” shall mean the items of tangible personal property
located on the Land or within the Improvements consisting of all appliances,
furniture, fixtures, equipment, machinery (including, without limitation,
kitchen, food and beverage service, cleaning service, laundry and dry cleaning,
office, telephone, telex and other telecommunication, cable and satellite
television and computer equipment and machines), devices, tools, carpeting,
draperies, curtains and other floor, window and wall coverings, lighting
fixtures, decorations, artwork, Operating Equipment, Inventory and other
tangible personal property of every kind and nature owned or leased by Seller,
including, without limitation, Seller’s interest as lessee with respect to any
such leased Tangible Personal Property.  Tangible Personal Property shall not
include any property owned by guests of the Hotel; provided, however, Tangible
Personal Property shall not include any property owned by Unit Owners.
 
“Title Agent” shall mean Chicago Title Insurance Company.
 
“Title Commitment” shall mean the title commitment and exception documents
defined as such in Section 2.4(c) hereof.
 
“Title Company” shall mean Chicago Title Insurance Company.
 
“Turner Indemnity Agreement” shall have the meaning ascribed thereto in Section
2.4(d).
 
“Turner Settlement Agreement” shall have the meaning ascribed thereto in Section
6.8.
 

 
8

--------------------------------------------------------------------------------

 



 
“Turnover Settlement Agreement” shall have the meaning ascribed thereto in
Section 6.8.
 
“Units” shall mean all of the condominium units that are part of the
Condominium, including, but not limited to, the Participating Units, Hotel Unit
and Commercial Unit.
 
“Unit Owner” shall mean the owner of a Unit.
 
“Warranties and Guaranties” shall mean any subsisting and assignable warranties
and guaranties relating to the Improvements or the Tangible Personal Property or
any part thereof.
 


 
ARTICLE II                      
 
PURCHASE AND SALE; PAYMENT OF
 
PURCHASE PRICE; DUE DILIGENCE PERIOD
 
2.1 Purchase and Sale.  Seller agrees to sell and Purchaser agrees to purchase
the Property for the Purchase Price described in Section 2.2(a), in accordance
with and subject to the terms and conditions set forth in this
Agreement.  Except for the Additional Work and Remaining Work (as defined in
Section 6.8), the Property is being sold in “AS-IS” condition.
 
2.2 Purchase Price.  The Purchase Price and terms of payment of the Purchase
Price shall be as follows:
 
(a) The purchase price (“Purchase Price”) for the Property shall be the sum of:
(a) the Principal Reduction Payment, plus (b) the amount of the outstanding
principal balance of the Existing Loan and accrued interest assumed by Purchaser
on the Closing Date (after applying the Principal Reduction Payment to reduce
the principal balance).
 
(b) Seller and Purchaser shall cooperate with each other in good faith to arrive
at a mutually acceptable allocation of the Purchase Price among the Real
Property, the Personal Property and good will and other intangibles (the
“Allocation”).  Seller and Purchaser agree to (i) be bound by the Allocation,
(ii) act in accordance with the Allocation in the preparation of financial
statements and filing of all tax returns and in the course of any tax audit, tax
review or tax litigation relating thereto, and (iii) refrain from, and cause
their Affiliates to refrain from, taking a position inconsistent with the
Allocation for all tax purposes.  The provisions of this Section 2.2(b) shall
survive the Closing.
 
(c) Seller shall pay Purchaser at Closing all sums owed by Seller to Purchaser
as of such date under the Hotel Management Agreement, after offsetting all sums
owed by Purchaser to Seller as of such date under the Hotel Management
Agreement.
 
2.3 No Deposit.  Purchaser is currently managing the Property pursuant to the
Hotel Management Agreement.  Purchaser shall not be required to make a good
faith deposit in connection with this Agreement.
 

 
9

--------------------------------------------------------------------------------

 

2.4 Due Diligence Period.
 
(a) Purchaser and its agents, contractors, auditors, engineers, attorneys,
employees, consultants, other representatives and potential lessees, partners,
and lenders shall have the right, until 5:00 p.m. EST on the last day of the Due
Diligence Period, and thereafter if Purchaser does not notify Seller in writing
prior to the expiration of the Due Diligence Period that Purchaser has elected
to terminate this Agreement, to perform, at Purchaser’s expense, such economic,
surveying, engineering, topographic, environmental, marketing and any other
tests, studies and investigations as Purchaser may deem appropriate.  During the
Due Diligence Period, Seller shall cooperate in a reasonable manner in
connection with Purchaser’s inspections and examinations and shall promptly
deliver to Purchaser the information and documentation requested by
Purchaser.  Purchaser shall have the right to terminate this Agreement, by
delivering written notice of termination to Seller during the Due Diligence
Period, if Purchaser discovers something that is, in Purchaser’s reasonable
opinion, material and adverse to Purchaser’s intended acquisition, use,
operation and/or ownership of the Property and which Purchaser was not
previously aware of in Purchaser’s role as Hotel Manager.  If Purchaser does not
deliver notice of termination to Seller during the Due Diligence Period, then
the parties shall proceed with this transaction in accordance with and subject
to the terms of this Agreement.  If Purchaser delivers written notice of
termination to Seller during the Due Diligence Period, this Agreement shall
automatically terminate and Purchaser and Seller shall be released from all
further liabilities or obligations under this Agreement except those which
expressly survive a termination of this Agreement, and the Hotel Management
Agreement shall remain in full force and effect as if this Agreement had never
been executed.
 
(b) No later than five (5) business days following the Effective Date, Seller
shall deliver to Purchaser copies of the following documents, excluding any such
documents signed by Purchaser on behalf of Seller or being administered by
Purchaser in its role as Hotel Manager (the “Submission Matters”):
 
(1) Occupancy Agreements.
 
(2) Authorizations including, without limitation, certificates of occupancy,
permits, authorizations and approvals issued by Governmental Authorities having
jurisdiction over the Property and copies of certificates issued by the local
board of fire underwriters (or other body exercising similar functions) relating
to the Property.
 
(3) Operating Agreements.
 
(4) Warranties and Guaranties.
 
(5) Environmental, parking, structural, mechanical and other engineering reports
prepared by or for Seller related to the Property.
 
(6) Leased Property Agreements.
 
(7) Agreements between Seller and an owner of a Unit in the Condominium,
excluding the RMAs that Purchaser already has copies of.
 

 
10

--------------------------------------------------------------------------------

 

(8) Pending meeting notices and a complete set of the Condominium Documents, the
operating and capital expenditure budget (including reserves analysis) for the
Condominium Association for the current calendar year and previous calendar
year, and other pertinent documentation pertaining to the Condominium
Association and Seller’s relationship with the Condominium Association or Unit
Owners, including any past or present disputes with the Condominium Association
involving the Hotel Unit, Improvements, Parking Parcel, CU-2, REA, Personal
Property, Rental Program or other portion of the Property or related matter, and
the operating and capital expenditure budget (including reserves analysis) for
the “Shared Components” (as that term is defined in the Declaration of
Condominium) for the current calendar year and other pertinent documentation
pertaining to the Shared Components and assessments levied by Seller against the
Unit Owners for their share of the costs of associated with the Shared
Components.
 
(9) Seller’s Insurance Policies and quarterly reports listing claims under
Seller’s Insurance Policies.
 
(10) Agreements and other documents pertaining to any tax proceedings or
challenges applicable to the Property.
 
(11) Employment Agreements.
 
(12) Zoning rulings, resolutions and notices pertaining to the Property or use
of the Property.
 
(13) Notices of default, breach or violation, and copies of all claims,
complaints, settlement agreements, judgments, injunctions, orders and decrees
pertaining to Seller, the Property, or use of the Property (including, without
limitation, current and prior disputes with Unit Owners, the Condominium
Association, the Mutiny on the Bay Condominium Association, Ocean Bank,
contractors and other Persons).
 
(14) Copy of the prior title insurance policies for the Real Property and
Existing Loan.
 
(15) Other documentation and information pertinent to Purchaser’s acquisition,
ownership, use or operation of the Property not previously delivered to or
obtained by Purchaser in its role as Hotel Manager.
 
(16) The REA (including all amendments and pending amendments thereto).
 
(17) The Declaration of Condominium, articles, bylaws, rules and regulations of
the Condominium Association and other documents affecting the ownership, use or
operation of the Condominium, Units, common elements and/or limited common
elements of the Condominium (including all amendments and pending amendments to
such documents (the “Condominium Documents”).
 

 
11

--------------------------------------------------------------------------------

 

(c) During or prior to the Due Diligence Period, Purchaser shall at Purchaser's
expense obtain a title insurance commitment (the “Title Commitment”), together
with legible copies of instruments listed as exceptions attached thereto,
agreeing to issue Purchaser, upon recording of the Deed to Purchaser, the
Owner's Title Policy insuring Purchaser's title to the Real Property, subject
only to Permitted Title Exceptions and those to be discharged by Seller at or
before Closing. Seller shall convey marketable title subject only to the
Permitted Title Exceptions. Marketable title shall be determined according to
applicable Title Standards adopted by authority of The Florida Bar and in
accordance with law.  Notice(s) of Commencement and liens, or rights to a lien,
for services, labor or materials heretofore or hereafter furnished, whether
shown or not shown by the public records, shall not be deemed to be Permitted
Title Exceptions. Purchaser shall have 15 days from the date of receiving the
Title Commitment to examine it. If title is found defective, Purchaser shall,
within 5 days thereafter, notify Seller in writing specifying the defect(s)
(“Purchaser Objections”). If the defect(s) render title unmarketable, Seller
shall have 30 days from receipt of notice to remove the detects, failing which
Purchaser shall, within 5 days after expiration of the 30 day period, deliver
written notice to Seller either: (1) extending the time for a reasonable period
not to exceed 120 days within which Seller shall use diligent effort to remove
the defects; or (2) terminating this Agreement, in which case the parties hereto
shall be released from all further obligations hereunder, except those which
expressly survive a termination of this Agreement. If Purchaser fails to so
notify Seller, Purchaser shall be deemed to have accepted the title as it then
is. Seller shall, if title is found unmarketable, use diligent effort to correct
defect(s) within the time provided therefor. If Seller is unable to timely
correct the defects, Purchaser shall either waive the defects or terminate this
Agreement, in which case the parties hereto shall be released from all further
obligations hereunder, except those which expressly survive a termination of
this Agreement.  Seller shall not, after the date of this Agreement voluntarily
subject the Real Property to any liens, encumbrances, covenants, conditions,
restrictions, easements or other title matters or seek any zoning changes or
changes to the REA or Condominium Documents without Purchaser’s prior written
consent.  All title matters revealed by the Title Commitment which are not
objected to by Purchaser as provided above, or which are waived or deemed waived
by Purchaser as provided above, shall be Permitted Title Exceptions.
 
(d) There are four (4) Notices of Commencement currently encumbering the Real
Property, which are recorded in ORB 27000/3084, ORB 27064/3772, ORB 27077/935
and ORB 27171/2765.  Seller represents to Purchaser that all of the work covered
by the Notices of Commencement referenced in the immediately preceding sentence
has been completed and paid in full although such Notices of Commencement have
not been terminated.   There is currently work (the Remaining Work and
Additional Work) being performed to the Real Property pursuant to  the Turner
Settlement Agreement, at Turner’s cost, which work is intended to continue after
the Closing.  Seller shall, during the Due Diligence Period, use its best
efforts to deliver the documents required by Title Agent in order for Title
Agent to delete the standard exception for construction liens on Schedule B-Part
II of the Title Commitment and Owner’s Title Policy and any exception for liens
relating back to any Notice of Commencement, including, without limitation,
construction lien affidavits, releases of liens, final waivers of lien and
indemnity agreements.  Seller shall use its best commercial efforts during the
Due Diligence Period and through the Closing Date, to obtain indemnity
agreements from Turner (as defined below) or its parent in favor of Purchaser
and Title Agent, respectively, acceptable to Purchaser and Title Agent, each in
its sole discretion,  (individually, a “Turner Indemnity Agreement” and
collectively, the “Turner Indemnity Agreements”) with respect to on-going work
under the Turner Settlement Agreement.  If Title Agent is not willing to delete
the standard exception for construction liens on Schedule B-Part II of the Title
Commitment and Owner's Title Policy (due to ongoing work under the Turner
Settlement Agreement or otherwise) and/or any exception for liens relating back
to any Notice of Commencement or Turner shall not deliver the Turner Indemnity
Agreements, Purchaser may, at its election, (a) waive its objections and proceed
to Closing, or (b) terminate this Agreement, in which case the parties hereto
shall be released from all obligations and hereunder and shall have no liability
to the other party in connection with this Agreement and/or the negotiation of
the transactions contemplated herein except those which expressly survive a
termination of this Agreement, and the Hotel Management Agreement shall remain
in full force and effect as if this Agreement had never been executed.  In the
event of a termination of this Agreement, each party hereto agrees that it shall
bear and pay its respective fees, costs and expenses such party has incurred in
connection with this Agreement and the transactions contemplated herein.
 

 
12

--------------------------------------------------------------------------------

 

2.5 Pre-closing and Post-closing Liabilities.
 
(a) Purchaser shall not, and shall not be deemed to, assume, any liabilities of
Seller, of any kind or nature whatsoever, whether known or unknown, fixed or
contingent, arising out of acts or omissions of Seller occurring prior to
Closing, except those, if any, which were assumed by Purchaser (as the Hotel
Manager) prior to Closing, under the terms of the Hotel Management
Agreement.  The Hotel Management Agreement shall automatically terminate and be
of no further force or effect upon Closing of the transaction contemplated by
this Agreement; however, neither Purchaser nor Seller shall be released from any
liabilities or obligations arising under the Hotel Management Agreement prior to
Closing and notwithstanding anything contained in the Hotel Management Agreement
to the contrary, said liabilities shall survive the Closing for a period of two
years.
 
(b) Notwithstanding anything contained in this Agreement to the contrary, except
as expressly set forth in this Agreement, or in the Hotel Management Agreement,
Seller shall not, and shall not be deemed to, assume, any liabilities of
Purchaser, of any kind or nature whatsoever, whether known or unknown, fixed or
contingent, arising out of acts or omissions of Purchaser occurring from and
after the Closing.
 
(c) The provisions of this Section 2.5 shall survive the Closing.
 


ARTICLE III                                
 
SELLER’S REPRESENTATIONS AND WARRANTIES
 
To induce Purchaser to enter into this Agreement and to purchase the Property
and pay the Purchase Price, Seller hereby makes the following representations
and warranties to Purchaser:
 
3.1 Organization and Power.  Seller is a limited liability partnership duly
organized, validly existing and in good standing under the laws of the State of
Florida and has all requisite power and authority to enter into and perform its
obligations under this Agreement and under any document or instrument required
by this Agreement to be executed and delivered on behalf of Seller.
 
3.2 Authorization and Execution.  This Agreement has been duly authorized by all
necessary action on the part of Seller, has been duly executed and delivered by
Seller, constitutes the valid and binding agreement of Seller and is enforceable
in accordance with its terms.  The person executing this Agreement on behalf of
Seller has the authority to do so.
 
3.3 Non-contravention.  Subject only to any approval required by the holder of a
particular Operating Agreement, Occupancy Agreement or Leased Property
Agreement, and to the payment in full at the Closing of any Monetary Title
Encumbrances, the execution and delivery of, and the performance by Seller of
its obligations under, this Agreement does not and will not contravene, or
constitute a default under, any provision of applicable law or regulation,
Seller’s organizational documents or any agreement, judgment, injunction, order,
decree or other instrument binding upon Seller or to which the Property is
subject, or result in the creation of any lien or other encumbrance on any asset
of Seller.
 
3.4 No Special Taxes.  Seller has not received any written notice and has no
knowledge of any proposed special taxes or assessments relating to the Property
or any part thereof or any planned public improvements that will result in a
special tax or assessment against the Property.
 

 
13

--------------------------------------------------------------------------------

 

3.5 Compliance with Existing Laws.  Except as set forth on Schedule 3.5 annexed
hereto, (i) Seller is not in material violation of any provision of Applicable
Laws, including, but not limited to, federal or state securities laws, building,
zoning, use, occupancy, fire safety or health laws, the ADA, or environmental
laws, with respect to the ownership, operation, use, maintenance or condition of
the Property or operation of the Hotel (including the Rental Program), which
violation has not been remedied, (ii) Seller has not received from any
Governmental Authority written notice revoking, canceling, denying renewal of,
or threatening any such action with respect to, any Authorization, (iii) Seller
is not in violation of any provision of the REA or Condominium Documents, and
(iv) no commitments have been made to any governmental authority, utility
company, school board, church or other religious body or any merchants
association or other organization, group or individual which would impose an
obligation upon the Purchaser or its successors or assigns to make any
contribution or dedication of money or land or to construct, install or maintain
any improvements of a public or private nature on or off the Real Property, and,
to Seller’s knowledge, no governmental authority has imposed any requirement
that any owner of the Real Property pay directly or indirectly any special fees
or contributions or incur any expenses or obligations in connection with the
Real Property.
 
3.6 Hazardous Materials.  To Seller's knowledge, there has not been nor is there
now:  (i) any Hazardous Substance present on the Real Property, (ii) any current
or past generation, recycling, reuse, sale, storage, handling, transport and/or
disposal of any Hazardous Substance on the Real Property, or (iii) any failure
to comply with any applicable local, state or federal environmental laws,
regulations, ordinances or administrative or judicial orders relating to the
generation, recycling, reuse, sale, storage, handling, transport and/or disposal
of any Hazardous Substance.
 
3.7 Management Agreements/Operating Agreements/Leased Property
Agreements.  There are no management, service, supply, or maintenance contracts
in effect with respect to the Property or Hotel executed by Seller (or an agent
of Seller) other than (i) the Hotel Management Agreement, (ii) the Operating
Agreements, Leased Property Agreements and other agreements originated, executed
or being administered by the Hotel Manager, and (iii) the Operating Agreements
and Leased Property Agreements delivered to Purchaser as Submission
Matters.  The copies of the Operating Agreements and the Leased Property
Agreements delivered to Purchaser as Submission Matters are true, correct and
complete in all material respects.  To Seller’s knowledge, all parties to
material Operating Agreements and Leased Property Agreements have performed all
of their obligations thereunder in all material respects, and are not in default
thereunder in any material respect.  To Seller’s knowledge, Seller has received
no notice by any of the parties to any of the Operating Agreements or Leased
Property Agreements that Seller is in default thereunder or that such party
intends to cancel or institute litigation with respect to same, nor has Seller
canceled any of same. To Seller’s knowledge, as of the date of this Agreement
and as of the Closing Date, Purchaser has performed all of its obligations under
the Hotel Management Agreement and is not in default or breach thereunder and
there are no liabilities of Purchaser (to Seller or to third parties) arising
out of the Hotel Management Agreement prior to Closing that have not been (or
will not be) resolved, satisfied or fulfilled at or prior to Closing.  
 
3.8   Insurance.  All of Seller’s Insurance Policies are valid and in full force
and effect and Seller has not received any written notice that it has failed to
comply with any requirements of the policies.  The copies of Seller’s Insurance
Policies which have been provided to Purchaser as Submission Matters pursuant to
Section 2.4(b) are true, correct and complete in all respects.
 
3.9 Condemnation Proceedings.  Seller has received no written notice of any
condemnation or eminent domain proceeding against the Property or any part
thereof and Seller has no knowledge that any such proceeding is threatened.
 

 
14

--------------------------------------------------------------------------------

 

3.10 Complaints, Actions, Proceedings or Claims.  There are no defaults,
breaches or violations that Seller has knowledge of pertaining to the Seller,
Property or Hotel operation, other than those listed on Schedule 3.10 annexed
hereto.  To Seller’s knowledge, Seller has not received any written complaints
or threats of legal action from any Unit Owner, customer or other Person
pertaining to the Seller, Property or Hotel Operation, other than those listed
on Schedule 3.10 annexed hereto.  There are no claims, pleadings, settlement
agreements, judgments, injunctions, orders or decrees pertaining to the Seller,
Property or Hotel operation (including, without limitation, current and prior
disputes with Unit Owners, the Condominium Association, the Mutiny on the Bay
Condominium Association, Ocean Bank, contractors and other Persons), other than
those listed on Schedule 3.10 annexed hereto. There is no action, suit,
proceeding or other litigation in any court, before any arbitrator, or before or
by any Governmental Authority which is not covered by insurance relating to the
Property or the Hotel, except as set forth in Schedule 3.10 annexed hereto.
Except as set forth in Schedule 3.10, there is no action, suit or proceeding or
other litigation pending or, to Seller’s knowledge, threatened against Seller or
the Property, in any court or before any arbitrator or before any Governmental
Authority which (a) in any manner raises any question affecting the validity or
enforceability of this Agreement or any other agreement or instrument to which
Seller is a party or by which it is bound and that is to be used in connection
with, or is contemplated by, this Agreement, or (b) would materially and
adversely affect the ability of Seller to perform its obligations hereunder, or
under any document to be delivered pursuant hereto, or (c) could materially and
adversely affect Purchaser’s ownership, use or operation of the Property or any
part thereof.
 
3.11 Labor and Employment.  All Hotel Employees are employees of the Hotel
Manager.  Seller is not a party to any collective bargaining agreement, union
agreement or other contract or agreement with any labor organization that
affects the Property or persons employed at the Property. Other than Employment
Agreements originated or being administered by Hotel Manager, Seller is not
aware of or a party to any employment or labor agreement with respect to the
Hotel or other portion of the Property.  Neither Seller nor any corporation or
other trade or business under common control with Seller (as determined under
Section 414(b), (c), (m) or (o) of the Code) has ever sponsored, maintained or
contributed to or had any liability or obligation with respect to any employee
benefit plan, agreement, policy or arrangement, including without limitation,
any employee benefit plan, as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“Benefit Plans”).
 
3.12 Occupancy Agreements.  To Seller’s knowledge, there are no leases,
licenses, concessions or other occupancy agreements in effect with respect to
the Property other than (i) Occupancy Agreements originated or being
administered by Hotel Manager and (ii) Occupancy Agreements delivered to
Purchaser as Submission Matters.  The copies of the Occupancy Agreements
delivered to Purchaser as Submission Matters are true, correct and complete in
all respects.  Except as provided in the Occupancy Agreements, no tenant,
licensee, concessionaire or other occupant is entitled to any rebates,
allowances, free rent or rent abatement for any period after the Closing of the
transaction contemplated hereby.  Seller has not received any written notice of
cancellation of any Occupancy Agreement, nor has Seller canceled any of
same.  Seller has not received any advance rent or advance compensation under
any of said Occupancy Agreements in excess of one month. To Seller’s knowledge,
no party is in default under any Occupancy Agreement.  Seller has performed in
all material respects all obligations required of it under all of the Occupancy
Agreements.  No tenant, licensee, concessionaire or other occupant has given
written notice to Seller that Seller is in default under any Occupancy Agreement
or of its intention to cancel or institute litigation with respect to any
Occupancy Agreement.   Seller has not given any written notice to any tenant,
licensee, concessionaire or other occupant under any Occupancy Agreement that
such tenant, licensee, concessionaire or other occupant is in default of any
obligation under such Occupancy Agreement which default has not been
cured.  There is no money or other security deposit with Seller by any tenant,
licensee, concessionaire or other occupant under any Occupancy Agreement to
secure performance of tenants’ obligations thereunder, other than security
deposits that Purchaser is aware of and which are being administered by
Purchaser in its capacity as Hotel Manager.
 

 
15

--------------------------------------------------------------------------------

 

3.13 Agreements with Unit Owners; RMAs.  There are no rental agreements,
maintenance agreements, optional services agreements or other agreements in
effect between Seller and one or more owners of Units in the Condominium, other
than the RMAs.  Seller has the right to assign all of the RMAs to Purchaser
without the prior consent of the Participating Unit Owners who are the
counterparties thereto. Seller has delivered copies to Hotel Manager of all
correspondence received by Seller from Unit Owners pertaining to the Hotel or
Rental Program, including written notices by any of the parties to any of the
RMAs alleging that Seller is in default thereunder or seeking to cancel or not
renew the RMA or initiate litigation thereunder.
 
3.14 Seller Is Not a “Foreign Person”.  Seller is not a “foreign person” within
the meaning of Section 1445 of the Code (i.e., Seller is not a foreign
corporation, foreign partnership, foreign trust, foreign estate or foreign
person as those terms are defined in the Code).
 
3.15 Personal Property.  Seller has good title to all of the Personal Property,
free and clear of all liens, security interests, hypothecations, charges and
other adverse interests (subject to the Existing Mortgage encumbering the
Property and, in the case of any Leased Property, to the applicable Leased
Property Agreement).
 
3.16 Options.  Seller has not granted any option, right of first refusal or
similar right in favor of any Person, other than Purchaser, to purchase or
otherwise acquire the Property or any portion thereof or interest therein.
 
3.17 Disclosure.  There are no facts or circumstances known to Seller materially
affecting the value of the Property or the ability of Purchaser to operate the
Property for Hotel and related purposes which are not readily observable by
Purchaser or which have not been disclosed to Purchaser.
 
3.18 Patriot Act.  Seller is not acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by the United States
Treasury Department as a “Specifically Designated National and Blocked Person”,
or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and it is not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity or nation.
 
3.19 Brokerage.  To Seller’s knowledge, there are no brokerage commissions or
other compensation or fees currently due for the leasing of any space in the
Property (in contradistinction to commissions which may be due upon the exercise
of renewals of one or more Occupancy Agreements).
 
3.20 Solvency.  After consummating the transactions contemplated by this
Agreement and the documents delivered pursuant to this Agreement, Seller will be
Solvent.
 
3.21 Existing Loan.  Except as described in Schedule 3.21, Seller is not in
default of any of the terms and provisions of the Existing Loan documents and no
circumstances exist which, with the giving of notice and/or passage of time,
would result in Seller being in default under the terms and provisions of the
Existing Loan documents.
 
If Purchaser learns, prior to Closing, that any of Seller’s representations,
warranties or disclosures are materially incomplete or otherwise incorrect,
Purchaser shall immediately notify Seller in writing.  Each of the
representations and warranties contained in this Article III and its various
subparagraphs are intended for the benefit of Purchaser and may be waived in
whole or in part, by Purchaser.  Each of the representations and warranties of
Seller contained in this Article III shall survive the Closing by two
years.  All rights and remedies arising in connection with the untruth or
inaccuracy of any such representation or warranty shall survive the Closing of
the transaction contemplated hereby for a period of two years.
 

 
16

--------------------------------------------------------------------------------

 

The term “to Seller’s knowledge” or similar phrase as used in this Article III,
shall mean the then actual current knowledge of Ricardo Dunin and/or John
Petersen.
 
ARTICLE IV                                
 
PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
To induce Seller to enter into this Agreement and to sell the Property,
Purchaser hereby makes the following representations and warranties:
 
4.1 Organization and Power.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and has all
requisite power and authority to enter into and perform its obligations under
this Agreement and under any document or instrument required by this Agreement
to be executed and delivered on behalf of Purchaser.
 
4.2 Authorization and Execution.  This Agreement has been duly authorized by all
necessary action on the part of Purchaser, has been duly executed and delivered
by Purchaser, constitutes the valid and binding agreement of Purchaser and is
enforceable in accordance with its terms.  The person executing this Agreement
on behalf of Purchaser has the authority to do so.
 
4.3 Non-contravention.  The execution and delivery of this Agreement and the
performance by Purchaser of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, Purchaser’s organizational documents, or any agreement, judgment,
injunction, order, decree or other instrument binding upon Purchaser or result
in the creation of any lien or other encumbrance on any asset of Purchaser.
 
4.4 Litigation.  There is no action, suit or proceeding, pending or known to be
threatened, against Purchaser in any court or before any arbitrator or before
any Governmental Authority which (a) in any manner raises any question affecting
the validity or enforceability of this Agreement or any other agreement or
instrument to which Purchaser is a party or by which it is bound and that is to
be used in connection with, or is contemplated by, this Agreement, or (b)  would
materially and adversely affect the ability of Purchaser to perform its
obligations hereunder, or under any document to be delivered pursuant hereto.
 
4.5 Patriot Act.  Purchaser is not acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by the United States
Treasury Department as a “Specifically Designated National and Blocked Person”,
or for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and it is not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity or nation.
 
4.6 Hotel Management Agreement.  To Purchaser’s knowledge, as of the date of
this Agreement and as of the Closing Date, Seller has performed all of its
obligations under the Hotel Management Agreement and is not in default or breach
thereunder and there are no liabilities of Seller (to Purchaser or to third
parties) arising out of the Hotel Management Agreement prior to Closing that
have not been (or will not be) resolved, satisfied or fulfilled at or prior to
Closing.
 
4.7 Brokerage.  To Purchaser’s knowledge, there are no brokerage commissions or
other compensation or fees currently due for the leasing of any space in the
Property (in contradistinction to commissions which may be due upon the exercise
of renewals of one or more Occupancy Agreements).
 

 
17

--------------------------------------------------------------------------------

 

If Seller learns, prior to Closing, that any of Purchaser’s representations,
warranties or disclosures are materially incomplete or otherwise incorrect,
Seller shall immediately notify Purchaser in writing.  Each of the
representations and warranties contained in this Article IV and its various
subparagraphs are intended for the benefit of Seller and may be waived in whole
or in part, by Seller.  Each of the representations and warranties of Purchaser
contained in this Article IV shall survive the Closing by two years.  All rights
and remedies arising in connection with the untruth or inaccuracy of any such
representation or warranty shall survive the Closing of the transaction
contemplated hereby for a period of two years.
 
ARTICLE V                      
 
CONDITIONS PRECEDENT
 
5.1 As to Purchaser’s Obligations.  The obligation of Purchaser to close the
transaction contemplated by this Agreement shall be subject to the performance
and observance by Seller of all of the covenants and agreements of this
Agreement to be performed or observed by Seller on or before the Closing Date
and the fulfillment on or before the Closing Date of all other conditions
precedent to Closing benefiting Purchaser specifically enumerated in this
Agreement, any or all of which may be waived by Purchaser in its sole
discretion.  The following are conditions precedent to Purchaser’s obligation to
close:
 
(a) Representations and Warranties.  All of Seller’s representations and
warranties made in this Agreement shall be true and correct as of the date of
this Agreement and the Closing Date as if then made.
 
(b) Intentionally omitted.
 
(c) Board Approval.  The Board of Directors of Sonesta International Hotels
Corporation shall have approved the transactions contemplated by this Agreement.
 
(d) Loan Modification and Assumption Commitment.  Ocean Bank shall have
delivered to Purchaser a written commitment or similar document in which Ocean
Bank agrees to modify the Existing Loan and allow Purchaser to assume the
Existing Loan (as modified) upon terms and conditions acceptable to Purchaser
(the “Ocean Bank Commitment”).  In order to be acceptable to Purchaser, the
Ocean Bank Commitment must state that Ocean Bank shall:
 
(1) Extend the remaining term of the Existing Loan to five (5) years from the
Closing Date or longer;
 
(2) Amend the promissory note to provide that the interest rate will never
exceed 6.25%, unless there is a default;
 
(3) Amend the amortization period for calculating the monthly principal and
interest payments due under the Existing Loan during the remaining term from 20
years to 25 years;
 
(4) Not require Purchaser or its Affiliates to provide any guaranties or
assurances, except for a limited guaranty guarantying payment of the first
$4,000,000 or less of the Existing Loan (the “Sonesta Limited Guaranty”), and
require that Seller and/or its Affiliates (as opposed to Purchaser and/or its
Affiliates) provide the additional assurances or guaranties (if any) that Ocean
Bank requires in connection with the modification/assumption (Seller hereby
agrees to provide or cause its Affiliates to provide such additional assurances
and/or guaranties required by Ocean Bank (“Additional Mutiny Assurances”));
 
(5) Require the outstanding principal balance of the Existing Loan to be reduced
to $6,500,000 at the time of closing of the loan modification and assumption
(the “Principal Reduction Payment”);
 

 
18

--------------------------------------------------------------------------------

 

(6) Require Purchaser to make a lump sum payment to Ocean Bank at Closing in the
amount of 6 months worth of debt service payments (the “P&I Reserve Payment”),
to be placed by Ocean Bank in an interest bearing account with interest credited
to Purchaser, and held as a reserve against future debt service payments (the
“Ocean Bank P&I Reserve”);
 
(7) Not impose any other conditions, or require any other modifications,
covenants or agreements in connection with the modification/assumption
(including loan to value maximum ratios, debt service coverage minimum ratios,
net worth covenants, etc.), except for conditions, modifications, covenants or
agreements, if any, that may be expressly agreed to in writing by Purchaser and
Seller.
 
(e) Loan Modification and Assumption Closing.  Ocean Bank shall be ready,
willing and able to close the loan modification and assumption of the Existing
Loan (“Loan Modification”) on the Closing Date in conformance with the terms and
conditions of the Ocean Bank Commitment, and shall have delivered loan
modification and assumption documents (“Loan Modification and Assumption
Documents”) for execution by the parties at Closing that are acceptable in form
and substance to Ocean Bank, Purchaser and Seller.
 
(f) No Injunction/Restraint.  No order or injunction of any court or
administrative agency of competent jurisdiction, nor any statute, rule,
regulation or executive order promulgated by any Governmental Authority of
competent jurisdiction, shall be in effect which restrains or prohibits the
transfer of the Property or the consummation of any other transaction
contemplated hereby.
 
(g) Closing Deliveries.  Purchaser shall have received all of the instruments
required to be delivered by Seller under Section 7.2.
 
(h) Title.  Title to the Real Property shall be in the condition at the time of
Closing required by Section 2.4(c) and the other provisions of this Agreement.
 
(i) Estoppels.  Seller shall have provided Purchaser with a fully executed
estoppel certificate from the Condominium Association certifying that Seller is
not in default of any of its obligations to the Condominium Association
pertaining to the Hotel Unit including, without limitation, assessment
obligations and obligations under the Settlement Agreements, that neither Seller
nor the Hotel Unit is in violation of any of the terms, conditions or
restrictions of the Declaration of Condominium or other Condominium Documents,
and that no disputes exist between Seller and the Condominium Association
pertaining to the Hotel Unit, Hotel operations, Rental Program or Property other
than the claim by the Condominium Association regarding stucco work, which is
addressed in Section 6.8 below.  Seller shall have also provided Purchaser with
a fully executed estoppel certificate from Mutiny on the Bay Condominium
Association, Inc. certifying that (x) Seller is not in default of any of its
obligations to Mutiny on the Bay Condominium Association, Inc. under the
Settlement Agreements, and (y) no disputes exist between Seller and Mutiny on
the Bay Condominium Association, Inc.
 
(j) Condominium Association Approval; No Material Claims.  If required by the
Condominium Documents, the Condominium Association shall have approved the sale
of the Property to Purchaser, and Purchaser shall have received written
confirmation of such approval.   No claim shall be pending or threatened against
Seller, the Hotel or the Property by the Condominium Association or any Unit
Owner(s) that can reasonably be expected to have a material adverse effect on
the Hotel, Property or Purchaser, other than the claim by the Condominium
Association regarding stucco work, which is addressed in Section 6.8 below.
 

 
19

--------------------------------------------------------------------------------

 

(k) Marketable Title.  (i) Seller shall be able to convey marketable and
insurable title to Purchaser at Closing, and (ii) Title Agent shall have
delivered a marked-up title commitment to Purchaser unconditionally obligating
Title Agent to issue to Purchaser, upon recording of the Deed, the Owner’s Title
Policy without the standard exception for any lien, or right to a lien, for
services, labor or materials furnished prior to Closing, and without any
Schedule B-2 exception(s) for Notice(s) of Commencement or any lien, or right to
a lien, for services, labor or materials that may be filed under such Notice(s)
of Commencement, and otherwise reflecting that title to the Real Property is in
the condition required by Section 2.4(c) and the other provisions of this
Agreement.
 
(l) Turner Indemnity Agreement. Purchaser shall have received the fully executed
Turner Indemnity Agreement (failing which, Purchaser shall have the options
specified in Section 2.4(d)).
 
Each of the conditions contained in this Section 5.1 is intended for the benefit
of Purchaser and may be waived in whole or in part, in writing, by Purchaser or
automatically if Purchaser proceeds to Closing.
 
5.2 As to Seller’s Obligations.  The obligation of Seller to close the
transactions contemplated by this Agreement shall be subject to the performance
and observance by Purchaser of all covenants and agreements of this Agreement to
be performed or observed by Purchaser prior to or on the Closing Date and the
fulfillment on or before the Closing Date of all other conditions precedent to
Closing benefiting Seller as specifically set forth in this Agreement, any or
all of which may be waived in whole or in part, in writing, by Seller or
automatically if Seller proceeds to Closing.
 
ARTICLE VI                                
 
COVENANTS OF SELLER AND PURCHASER
 
6.1 Cash Flow Participation.
 
(a) Participation Amount.  Purchaser and Seller have agreed that after Closing
Seller shall participate in the Cash Flow (hereinafter defined) of the Hotel for
a period of time in the manner set forth in this Section (the “Cash Flow
Participation”).  Specifically, Purchaser shall pay Seller the Applicable
Percentage (hereinafter defined) of the Hotel’s annual Cash Flow (the “Annual
Cash Flow Participation Amount”) during the time period (the “Participation
Period”) commencing on January 1, 2010 and ending on the earlier of (i) December
31, 2020, or (ii) the date Purchaser sells the Property.  For purposes of
calculating the Annual Cash Flow Participation Amount, the term “Applicable
Percentage” shall mean, with respect to calendar years 1 through 6 of the
Participation Period (calendar years 2010 through 2015) - 50% of the Hotel’s
annual Cash Flow; starting with calendar year 7 (calendar year 2016) of the
Participation Period and continuing through calendar year 10 (calendar year
2019) of the Participation Period, the 50% will be reduced by 5% each year; and
for calendar year 11 of the Participation Period (calendar year 2020), the
Applicable Percentage shall be reduced by 3% from what it was at the end of year
10.  As examples, in year 7 of the Participation Period (assuming there is a
year 7), the Applicable Percentage will be 45%; in year 10 of the Participation
Period (assuming there is a year 10), the Applicable Percentage will be 30%; and
in year 11 (assuming there is a year 11), the Applicable Percentage will be
27%.  For purposes of calculating the Annual Cash Flow Participation Amount,
“Cash Flow” shall be defined as the Hotel’s annual gross revenues after
deducting (i) all operating and fixed expenses, including management and
marketing fees to Purchaser (equal to four percent (4%) of gross revenues), real
estate taxes, insurance premiums, the Hotel Unit’s share of the Shared
Components budget (as the term “Shared Components” is defined in the Declaration
of Condominium), the Hotel Unit’s share of the Condominium Association budget,
the applicable Capital Reserve (hereafter defined), rent paid to Unit Owners
whose Units are included in the Rental Program and (ii) the Debt Service Amount
(hereinafter defined). “Debt Service Amount” for these purposes shall mean
$702,000, unless the Existing Loan is modified or refinanced, in which event
Debt Service Amount shall mean the higher of the modified debt service amount or
$702,000. “Capital Reserve” for these purposes shall mean the following
percentages of gross non-rooms revenues: 3% in years 1 and 2 of the
Participation Period, 4% in years 3 and 4 of the Participation Period and 5%
thereafter.  For purposes of calculating the Annual Cash Flow Participation
Amount, each year will stand on its own.  No deficits will carry forward to
subsequent years.
 

 
20

--------------------------------------------------------------------------------

 

(b) Cash Flow Participation Advance.  At Closing, Purchaser shall advance
$200,000 to Seller as a prepayment of future Annual Cash Flow Participation
Amounts due to Seller (the “Cash Flow Participation Advance”).  The Cash Flow
Participation Advance, and any other advances or prepayments made to Seller
during the Participation Period, shall be offset against first (earliest
consecutive) Annual Cash Flow Participation Amounts due to Seller. Once
cumulative Cash Flow Participation amounts exceed the amount of the Cash Flow
Participation Advance (plus other advances, if applicable), payments of Annual
Cash Flow Participation Amounts will commence to Seller. 
 
(c) Mutiny Input.  During the Participation Period, Seller shall be entitled to
participate in regular meetings with Purchaser and/or Hotel executives.  These
meetings will be no more frequent than every 2 months (6 times per year), shall
be conducted at the Hotel (unless the parties agree otherwise) and shall be
scheduled by Seller through Felix Madera's office or such other executive as
Purchaser shall designate. 
 
(d) Sale/Refinancing of Property.  Purchaser shall have the right to sell or
refinance the Property at any time.  In the event of a sale or refinancing
during the Participation Period, Purchaser shall pay Seller, upon closing of the
sale or refinance, a percentage of the Net Sale Proceeds or Net Refinancing
Proceeds, as applicable, equal to the same percentage as the Applicable
Percentage in effect (per Section 6.1(a) above) with respect to Cash Flow at the
time of the closing, subject to the Sale Participation Cap or Refinancing
Participation Cap (as applicable) specified in Section 6.1(e) below.  For
purposes of this provision, “Net Sale Proceeds” shall mean the amount of the net
sale proceeds (in the case of a sale) after deducting the following amounts,
and  “Net Refinancing Proceeds” shall mean the amount of the net refinancing
proceeds (in the case of a refinancing) after deducting the following amounts: 
(i) $7,700,000, (ii) amounts spent on capital additions and replacements in
excess of the Capital Reserve, on a cumulative basis, and (iii) reasonable
sale/refinancing costs including legal costs and loan prepayment costs (if
any).  Any unrecovered portion of the Cash Flow Participation Advance will be
deducted from Seller’s share of the Net Sale Proceeds or Net Refinancing
Proceeds (as applicable).  All refinancing and sale proceeds that Seller
receives will be deemed an advance (prepayment) of future Annual Cash Flow
Participation Amount(s) and shall be treated the same way as the Cash Flow
Participation Advance described in Section 6.1(b) above. 
 
(e) Participation Caps.
 
(1) Sale Participation Cap.  Notwithstanding anything in this Agreement to the
contrary, in the event of the sale of the Real Property by Purchaser during the
Participation Period, Seller’s share of the Net Sale Proceeds (i.e., the
Applicable Share described in Section 6.1(d) above) shall not exceed, and shall
be capped at, the amount which, when added to Seller’s cumulative receipts from
the Cash Flow Participation (including the Cash Flow Participation Advance and
all other Cash Flow Participation receipts) from commencement of the
Participation Period through the sale date, will equal the Sale Participation
Cap (hereinafter defined).  For purposes hereof, “Sale Participation Cap” shall
mean $3,400,000, as adjusted by the Index. If, by the time of the sale, Seller
has already received Cash Flow Participation funds (including the Cash Flow
Participation Advance) which, in the aggregate, equal or exceed the Sale
Participation Cap, then Seller shall not be entitled to receive any portion or
share of the Net Sale Proceeds derived from the sale.
 
(2) Refinancing Participation Cap.  Notwithstanding anything in this Agreement
to the contrary, in the event that, during the Participation Period, Purchaser
refinances the loan secured by the Real Property, Seller’s share of the Net
Refinancing Proceeds (i.e., the Applicable Share described in Section 6.1(d)
above) shall not exceed, and shall be capped at, the amount which, when added to
Seller’s cumulative receipts from the Cash Flow Participation (including the
Cash Flow Participation Advance and all other Cash Flow Participation receipts)
from commencement of the Participation Period through the refinance date, equals
$3,000,000 (the “Refinance Participation Cap”).  If, by the time of the
refinance, Seller has already received $3,000,000 or more, in the aggregate,
from the Cash Flow Participation, then Seller shall not be entitled to receive
any portion or share of the Net Refinancing Proceeds derived from the refinance.
 

 
21

--------------------------------------------------------------------------------

 

(f) Right of First Offer.  In the event Purchaser proposes to sell the Property
during the Participation Period for a price that will not result in the Sale
Participation Cap being reached (between the cumulative Annual Cash Flow
Participation Amounts received by Seller, the Cash Flow Participation Advance
and Seller’s share of Net Sale Proceeds), Seller shall have a right of first
offer to acquire the Property.  This right (“option”) shall be exercised in
accordance with the following “option” mechanics:  Purchaser shall notify Seller
in writing of the sale price and material business terms it would accept for the
Property, and Seller shall have thirty (30) days to elect to purchase the
Property for that price and on those terms, or not.  If Seller elects to
purchase the Property on the offered price and terms, Seller shall have thirty
(30) days from exercise of its option to perform, at its expense, any tests,
studies and investigations as Seller deems appropriate and may rescind its
exercise of the option if not satisfied with the results of its due diligence by
delivering written notice of rescission to Purchaser during said thirty (30) day
period. Seller and Purchaser shall use reasonable efforts to execute a purchase
and sale contract within forty five (45) days following Seller’s exercise of the
option. The purchase and sale contract shall require Seller to deliver a good
faith deposit to Purchaser upon signing in the amount of ten percent (10%) of
the purchase price.  If the parties are not able, despite reasonable efforts, to
enter into a purchase and sale contract within forty five (45) days following
Seller’s exercise of the option, either party may terminate the proposed
purchase and Purchaser shall be free to sell the Property to any other Person
within one hundred eighty (180) days from such termination, for a price of at
least 92.5% of that offered to Seller and on terms not materially more
advantageous to the purchaser than those offered to Seller.  If Seller declines
to purchase the Hotel on the terms offered by Purchaser, or allows the thirty
(30) day exercise period to expire without responding, Purchaser shall be free
to enter into a sale of the Property with a third party within one hundred
eighty (180) days from receipt of Seller’s notice of decline or from expiration
of the thirty (30) day period, for a price of at least 92.5% of that offered to
Seller and on terms not materially more advantageous to the purchaser than those
offered to Seller.  For purposes hereof, a “sale” shall occur when a purchase
and sale agreement is executed by Purchaser and a third party, not when the
transaction closes.  Any such sale to Seller or a third party shall be subject
to the provisions of Sections 6.1(b)(d) and (e) above.  Following any such sale,
neither Purchaser nor a third party purchaser shall have any further obligations
to Seller. 
 
(g) The provisions of Section 6.1 shall survive the Closing and delivery of the
Deed to Purchaser.
 
6.2 Agreements.  After execution of this Agreement, Seller shall not enter into
any new Operating Agreements, Occupancy Agreements, Leased Property Agreements,
management agreements, settlement agreements, or other agreements that bind the
Purchaser, Property or Hotel operation, or any modifications to any such
agreements, unless Seller has obtained Purchaser’s prior written consent to such
agreement or modification. Seller and Purchaser shall make reasonable
coordinated efforts to obtain those consents, if any, which Purchaser informs
Seller it would like to obtain prior to Closing (in which the counterparties to
the applicable Operating Agreements, Occupancy Agreements, Leased Property
Agreements and/or other agreements consent to Seller’s assignment of its
interests under the agreement to Purchaser).  Seller shall pay all reasonable
fees, charges and expenses relating to such consents.  Seller shall not cancel
any Operating Agreement, Occupancy Agreement, Leased Property Agreement, RMA or
other agreement at any time prior to the Closing without the prior written
consent of Purchaser.
 
6.3 Warranties and Guaranties.  Seller shall not, before or after Closing,
release or modify any Warranties and Guaranties, except with the prior written
consent of Purchaser.  The provisions of this Section 6.3 shall survive the
Closing.
 
6.4 Insurance.  Seller shall not cancel or voluntarily allow to expire, any
Insurance Policies which Seller has arranged for the Condominium Association,
Commercial Unit and/or Parking Parcel, unless such policy is replaced, without
any lapse of coverage, by another policy or policies providing coverage at least
as extensive as the policy or policies being replaced.  The provisions of this
Section 6.4 shall survive the Closing.
 

 
22

--------------------------------------------------------------------------------

 

6.5 Operation of Property Prior to Closing.  Seller and Purchaser covenant and
agree that, between the date of this Agreement and the date of Closing, the
Hotel Management Agreement shall remain in full force and effect and:
 
(a) Subject to seasonal differences and events or conditions beyond the parties’
reasonable control, the Property and Hotel shall be operated and maintained in
substantially the same manner in which it was operated and maintained prior to
the execution of this Agreement;
 
(b) Seller and Purchaser shall promptly advise each other of any litigation,
arbitration or administrative hearing concerning the Property or the operation
of the Hotel or threat of litigation of which it obtains actual knowledge; and
 
(c) Seller shall refrain from removing or causing or permitting to be removed
any part or portion of the Tangible Personal Property owned or leased by Seller,
without the prior written consent of Purchaser.
 
6.6 Hotel Employees. The parties acknowledge that there will be continuity of
employment with respect to the Hotel Employees after Closing, since the Hotel
Employees are already employed by Purchaser in its role as Hotel Manager.
 
6.7  Termination of Hotel Management Agreement.  The Hotel Management Agreement
shall automatically terminate and be of no further force or effect upon Closing
of the transaction contemplated by this Agreement.  Neither Purchaser nor Seller
shall be released from any liabilities or obligations arising under the Hotel
Management Agreement prior to Closing and, notwithstanding anything contained in
the Hotel Management Agreement to the contrary, said liabilities shall survive
the Closing for a period of two years.
 
6.8 Settlement Agreements; Turner Settlement Agreement.  Seller entered into the
Settlement Agreements listed in Schedule 3.10 annexed hereto.  As a condition of
the Settlement Agreement dated November 29, 2005 (the “Turnover Settlement
Agreement”), Seller agreed with the Condominium Association to remedy certain
alleged defects in the design, construction, development, maintenance and repair
of the Condominium and the Shared Components, including certain stucco repairs
and exterior painting.  In the Settlement Agreement dated January 27, 2010 (the
“Stucco Settlement Agreement”), the Condominium Association acknowledged that
Seller had fully corrected all of the alleged defects referenced in the Turnover
Settlement Agreement except for the matters relating to the stucco repairs and
exterior painting (as further described and defined in the Stucco Settlement
Agreement, the “Remaining Work”).  Seller commenced litigation against Turner
Construction (“Turner”), who was the general contractor engaged by Seller for
the construction of the Condominium and Shared Components, regarding the stucco
and painting issues.  Seller and Turner reached a settlement and negotiated a
Settlement Agreement (including mutual releases), a true and correct copy of
which has been provided to Purchaser (the “Turner Settlement Agreement”), in
which Turner agreed to remedy the stucco defects (perform or cause
subcontractors to perform the Remaining Work) at Turner’s expense.  Seller has
requested that, in addition to painting the areas of stucco to be repaired as
part of the Remaining Work, Turner also paint and caulk the balance of the
building as specified by Zyscovich Architects as described in Exhibit B of the
Stucco Settlement Agreement (the “Additional Work”). Turner has engaged or will
engage one or more subcontractors to perform the Remaining Work and Additional
Work.  The Remaining Work commenced approximately one month prior to the
parties’ execution of this Agreement and is tentatively scheduled to be
completed in February, 2011.
 

 
23

--------------------------------------------------------------------------------

 

(a) Seller represents and warrants to Purchaser that Seller has delivered to
Purchaser a true and complete copy, including all exhibits and amendments, of
the Turnover Settlement Agreement, Stucco Settlement Agreement, Turner
Settlement Agreement, Settlement Agreement dated October 30, 2006 between Seller
the Condominium Association (regarding Hotel shared costs and exclusive use
areas), Settlement Agreement dated October 3, 2005 between Seller and Mutiny on
the Bay Condominium Association, Inc. (regarding Declaration of Easement for use
by Mutiny on the Bay of 212 parking spaces in Hotel building),  Settlement
Agreement dated ___ day of ____, 2001 between Seller and Mutiny on the Bay
Condominium Association, Inc. (regarding shared delivery areas, access roads,
parking, valet and security services) and Letter of Understanding and Agreement
Between the Mutiny and the Munroe Family for Treatment of the Eva Munroe Grave,
entered into in April, 1998  (collectively, the “Settlement Agreements”).
 
(b) Seller expressly assumes the obligation and shall be solely responsible,
before and after Closing, for causing Turner to fully and timely perform the
Turner Settlement Agreement and effectuate the Remaining Work and Additional
Work in a good and workmanlike manner, in conformity with the Turner Settlement
Agreement, within a reasonable period of time and at no out-of-pocket cost to
Purchaser, the Hotel operation or the Condominium Association (other than as
provided in the Stucco Settlement Agreement) and shall diligently oversee and
enforce the provisions of the Turner Settlement Agreement before and after
Closing.  Purchaser agrees to reasonably cooperate with Seller after Closing, as
long as there are no out-of-pocket costs to Purchaser of such cooperation, with
respect to Seller’s efforts to cause Turner to fully and timely perform the
Turner Settlement Agreement and effectuate the Remaining Work and Additional
Work in a good and workmanlike manner and in conformity with the Turner
Settlement Agreement. Seller agrees to use all reasonable efforts to cause
Turner Construction and its subcontractors to minimize disruptions to the Hotel
operation due to circumstances arising from the Turner Settlement Agreement,
Remaining Work and/or Additional Work including, without limitation, to minimize
the length of time the pool is closed.  Since closure of the pool will have a
material adverse affect on the Hotel operation, the parties have agreed as
follows:
 
(1) For every day the pool is closed due to circumstances arising from the
Turner Settlement Agreement, Remaining Work and/or Additional Work, Seller shall
waive $3,572 of first payable Cash Flow Participation (beyond the $200,000 Cash
Flow Participation Advance) – up to a total of 56 days (approximately $200,000).
 
(2) For every day of such pool closure beyond 56 days, up to a total of 70 days,
the $3,572/day shall be payable by Seller to Purchaser in cash.
 
(3) If such pool closure extends beyond 70 days, the per diem cash payment shall
be $5,000/day for each day of such pool closure beyond 70 days.
 
(4) Purchaser shall cooperate with Turner Construction to reduce the period of
pool closure as long as it does not result in inconvenience to guests or staff
of the Hotel, or out-of-pocket costs to Purchaser or the Hotel operation.
 Seller shall have no right of offset against such per diem amounts regarding
any claim that Purchaser did not provide adequate cooperation.
 
(5) Understanding that Purchaser is relying on prompt payment of the cash per
diem should the pool closure extend beyond 56 days, Seller’s failure to pay this
money within 15 days of written request shall result (A) in interest accruing on
any unpaid amount at the highest rate permitted by applicable law, and (B) in
forfeiture of any further distributions of Cash Flow Participation, refinancing
proceeds and sale proceeds on a 3-to-1 basis.  For example, if Seller fails to
remit $5,000 within the 15 day period, interest shall accrue and Seller shall be
deemed to have forfeited $15,000 of those distributions of Cash Flow
Participation on a first payable basis.  
 

 
24

--------------------------------------------------------------------------------

 

(c) Seller represents and agrees that, as of the date hereof, there is at least
$232,000 in the Shared Components Replacement Reserve that is designated for
building painting and that such sums, prior to Closing, shall only be used with
the prior, written consent of Purchaser.  The parties agree that such funds are
intended to be used, among other things, to pay: (i) $100,000 to Turner
Construction for the Additional Work to be performed by Turner Construction
under the Turner Settlement Agreement, (ii) $58,300 to Seller (representing
$63,300 to reimburse Seller for the Condominium Association’s share of the legal
and engineering fees Seller expended to cause Turner to perform, LESS $5,000
which will be paid directly to the Condominium Association per clause (iii)
below), and (iii) $5,000 to the Condominium Association for legal costs incurred
in connection with negotiation of the Stucco Settlement Agreement.
 
(d) Seller agrees that all reserves for painting, as well as all other Shared
Components reserves, shall be “turned over” to Purchaser at time of Closing and
thereafter Purchaser shall control the reserves in its capacity as owner of the
Hotel Unit (as opposed to controlling the reserves on Seller’s behalf in its
capacity as the Hotel Manager).
 
(e) Seller represents and warrants to Purchaser that Seller delivered to
Purchaser a true and accurate copy of the survey prepared by Fortin, Leavy,
Skiles, Inc. dated November 17, 2006, which was attached as an exhibit to the
Settlement Agreement dated October 30, 2006 between Seller (as the Hotel Unit
owner) and the Condominium Association and that the survey, to Seller’s
knowledge, accurately depicts the areas of the building that were used and/or
occupied exclusively by the Hotel as of the date of the survey.  Seller further
represents and warrants  to Purchaser that, although the Settlement Agreement
dated October 30, 2006 allows the Hotel Unit owner to expand the exclusive use
areas of the Hotel Unit to other areas within the Building upon mutual agreement
of the Condominium Association and Hotel Unit owner (the “Hotel Unit Expansion
Exclusive Use Areas”), no such Hotel Unit Expansion Exclusive Use Areas have
been mutually agreed upon or designated to date.  Seller further represents and
warrants to Purchaser that, to Seller’s knowledge, all areas of the real
property in which the Property is located that are currently being used as part
of the Hotel operations (other than the Commercial Unit a/k/a CU-2) are included
within the Hotel Unit or are exclusive use areas of the Hotel Unit, and no
conflicts or controversies exist between Seller and the Condominium Association
regarding the boundaries, ownership, use or possession of any areas currently
used by, for or in connection with the Hotel, or any other area.
 
(f) Seller represents and warrants to Purchaser that Seller does not owe (and
Purchaser when it becomes the Hotel Unit Owner shall not owe), any sums to the
Condominium Association or any other Person arising under or in connection with
any of the Settlement Agreements, except for the sums referenced above in
Section 6.8(c) of this Agreement.
 
(g) Seller hereby agrees to indemnify, defend and hold harmless Purchaser and
the Purchaser Parties from, against and in respect of all losses, liability,
damages and expenses (including reasonable attorneys’ fees and expenses)
suffered or incurred by Purchaser or a Purchaser Party arising from, by reason
of or in connection with one or more of the Settlement Agreements including,
without limitation, (i) a failure by Seller to perform any covenant or
obligation set forth in this Agreement pertaining to the Settlement Agreements,
or (ii) a failure by Seller, prior to Closing, to perform any covenant or
obligation set forth in any of the Settlement Agreements (including the Turner
Settlement Agreement), or (iii) a failure by Seller, before or after Closing, to
perform any covenant or obligation set forth in the Turner Settlement Agreement
or set forth in this Agreement and pertaining to the Turner Settlement
Agreement.
 
(h) The provisions of Section 6.8 shall survive the Closing.
 

 
25

--------------------------------------------------------------------------------

 

6.9 Reasonable Inspection After Closing.  After Closing, Seller shall afford
Purchaser and its agents, employees and auditors reasonable access to its books
of account, financial and other records and information, to the extent such
items and contact with such persons relate to the Property or business
operations conducted upon the Property and to the extent necessary in connection
with any audit, litigation, settlement or other reasonable business purpose
relating to the Property; provided that: (i) any such access by Purchaser shall
not unreasonably interfere with the conduct of Seller’s business, (ii) shall be
at Purchaser’s expense, (iii) shall not occur more than once per year, and (iv)
Purchaser shall keep the information contained in such records confidential in
accordance with Section 8.4.  After Closing, Purchaser shall afford Seller and
its agents, employees and auditors reasonable access to its books of account,
financial and other records and information, to the extent such items and
contact with such persons relate to the business operations conducted upon the
Property and to the extent necessary to confirm the accuracy of the amounts
delivered to Seller with respect to the Cash Flow Participation; provided that
(i) any such access by Seller shall not unreasonably interfere with the conduct
of Purchaser’s business, (ii) shall be at Seller’s expense, (iii) shall not
occur more than once per year, and (iv) Seller shall keep the information
contained in such records confidential in accordance with Section 8.4.  The
provisions of this Section 6.9 shall survive the Closing.
 
6.10 Contribution Agreement.  As part of the Loan Modification, Ocean Bank is
requiring Purchaser to cause the Sonesta Guarantor to execute and deliver the
Sonesta Limited Guaranty in favor of Ocean Bank, and is requiring Seller to
cause the Mutiny Park Guarantor to execute and deliver the Additional Mutiny
Assurances in favor of  Ocean Bank.  In connection therewith, the Sonesta
Guarantor and Mutiny Park Guarantor make the following agreement (the
“Contribution Agreement”) and join into this Agreement for the purpose of
confirming and agreeing to be bound by this Section.  In the event Purchaser
defaults under the Loan Modification and Assumption Documents, and a final,
non-appealable judgment is rendered against Purchaser with respect to such
default, and demand is made by the judgment holder against the Sonesta Guarantor
and/or the Mutiny Park Guarantor to pay the amounts owed under such judgment,
the Sonesta Guarantor agrees that it shall use commercially reasonable efforts
to remit to Ocean Bank, in accordance with the Sonesta Limited Guaranty, the
amounts owed to Ocean Bank under the final, non-appealable judgment against
Purchaser, up to the maximum amount covered by the Sonesta Limited Guaranty,
prior to the judgment holder collecting all or part of such sums from the Mutiny
Park Guarantor.  In the event that the judgment holder collects any amounts from
the Mutiny Park Guarantor under the Additional Mutiny Assurances, Purchaser
agrees that, immediately following a sale or refinancing of the Property
(provided that Purchaser does not have any affirmative defenses with respect to
such Purchaser default), Purchaser shall reimburse the Mutiny Park Guarantor for
amounts collected by the judgment holder from the Mutiny Park Guarantor, up to a
maximum amount equal to the lower of (a) the difference between (i) Four Million
Dollars (US $4,000,000) and (ii) the amounts paid by the Sonesta Guarantor to
the judgment holder, and (b) $2,500,000.  In no event shall Sonesta be obligated
to reimburse the Mutiny Park Guarantor for more than $2,500,000 for funds
expended by the Mutiny Park Guarantor under the Additional Mutiny Assurances, or
be required to expend more than $4,000,000, in the aggregate, pursuant to the
Sonesta Limited Guaranty.  The provisions of this Section 6.10 shall survive the
Closing and delivery of the Deed and shall remain in effect until the Existing
Loan, Sonesta Limited Guaranty and Additional Mutiny Assurances have been
terminated.
 

 
26

--------------------------------------------------------------------------------

 

ARTICLE VII                                
 
CLOSING
 
7.1 Closing.  The Closing shall occur on the Closing Date.  Title Agent shall
act as the Closing agent for the purchase and sale and the loan modification
transactions.  As more particularly described below, at the Closing the parties
hereto shall (i) execute and deliver the Loan Modification and Assumption
Documents, the conveyance documents (the “Conveyance Documents”), and the other
documents contemplated hereby (collectively, the “Closing Documents”), and (ii)
take or cause to be taken all other action required to be taken in respect of
the transactions contemplated hereby.  The Closing shall occur at such place as
the Title Agent shall determine, or by mail if Purchaser and Seller shall
mutually agree.  At the Closing, Purchaser shall deliver the Purchase Price to
Seller, subject to prorations, costs and adjustments as provided
herein.  Possession of the Property shall be delivered to Purchaser at the
Closing, subject to the rights, if any, of tenants, licensees and
concessionaires under the assumed Occupancy Agreements.
 
7.2 Seller’s Deliveries.  At or prior to Closing, Seller shall deliver to the
Title Agent (or to such other Person as the Title Agent may instruct) all of the
following instruments, each of which shall have been duly executed and, where
applicable, acknowledged and/or sworn, on behalf of Seller, and shall be dated
to be effective as of the Closing Date:
 
(a) The Deed.
 
(b) The Bill of Sale.
 
(c) The Seller’s Affidavit.
 
(d) The Loan Modification and Assumption Documents that Seller is required to
sign to effectuate modification and assumption of the Existing Loan in the
manner specified in the Ocean Bank Commitment, including the Additional Mutiny
Assurances, if applicable.
 
(e) A declaration in form and content reasonably acceptable to Purchaser and
Seller, which shall be recorded against the Commercial Unit (Unit CU-2) and
shall restrict, for the benefit of the Hotel Unit, the uses and businesses that
can be conducted upon the Commercial Unit, shall give the Hotel Unit Owner
reasonable approval rights with respect to any sale, lease, license or
concession of the Commercial Unit and shall grant the Hotel Unit Owner a right
of first offer to purchase the Commercial Unit (“Declaration of Deed
Restrictions”).  The mechanics of Purchaser’s right of first offer to purchase
Unit CU-2 shall be the same as the mechanics of Seller’s right of first offer to
purchase the Property as set forth in Section 6.1(f) above (e.g., if Purchaser
does not exercise the option within thirty (30) days after receipt of written
offer from Seller, Seller shall have one hundred and eighty (180) days to sell
Unit CU-2 to a third Person for not less than 92.5% of the price offered to
Purchaser and on terms not materially more advantageous to the purchaser than
those offered to Purchaser).  Notwithstanding the foregoing, Purchaser hereby
consents to Seller operating Unit CU-2 (or hiring an agent to operate Unit CU-2)
as a bar, club, restaurant, art gallery, retail store(s) or office(s), provided
that the specific use and business operated therein is not inconsistent with the
operation of an upper upscale hotel, does not generate an unreasonable level of
noise and is not reasonably likely to annoy or offend Hotel guests.  Any bar,
club or restaurant operating in Unit CU-2 must be reasonably tasteful and have
an average entrée price of $10 or more, as adjusted annually by the Index, and
must not have the same theme as the restaurant operated in the Hotel’s 8th floor
restaurant (which the parties acknowledge is currently being operated as a
Peruvian restaurant). Any art gallery operated in Unit C-2 must display/offer
tasteful art of a high quality; any retail store or commercial enterprise
operated in Unit C-2 shall only sell items and/or services consistent with an
upper upscale hotel and shall not offer items and/or services that are
reasonably likely to annoy or offend Hotel guests and must maintain the
appearance of the premises in a manner not inconsistent with the operation of an
upper upscale hotel; and the tenants of any offices within Unit CU-2 must not be
inconsistent with the operation of an upper upscale hotel and must maintain the
appearance of the offices in a manner not inconsistent with the operation of an
upper upscale hotel.  This provisions of this Section 17.2(e) shall survive the
Closing.
 

 
27

--------------------------------------------------------------------------------

 

(f) The Assignment of Developer Rights.
 
(g) A certificate, from Seller, restating on and as of the Closing Date, the
representations made by Seller in Article III hereof (such certificate being
referred to herein as the “Seller’s Update Certificate).
 
(h) To the extent in the possession of Seller, all keys or key cards and alarm
codes to, and all combinations to, any locks on, all entrance doors to, and any
equipment and utility rooms located in, the Improvements, appropriately tagged
for identification.
 
(i) A notice in form reasonably acceptable to Purchaser executed by Seller and
addressed to the Tenants under the Occupancy Agreements in effect on the Closing
Date, informing such Tenants of the sale of the Property to Purchaser, of the
name and notice address of the Purchaser as successor landlord under the
Occupancy Agreement and that the security deposits then held by Seller, if any,
have been assigned to Purchaser and directing such Tenants to make all payments
thereafter coming due under the Occupancy Agreements to Purchaser or as
Purchaser may otherwise direct.
 
(j) All original Warranties and Guarantees, Operating Agreements, Leased
Property Agreements, Occupancy Agreements and RMAs to be assigned to and assumed
by Purchaser, that are in the possession of Seller.
 
(k) Any other document or instrument specifically required by this Agreement to
be delivered by Seller on or before the Closing Date.
 
(l) Evidence reasonably satisfactory to Purchaser and the Title Agent regarding
the due organization of Seller and its authority to execute this Agreement and
the documents required to be delivered hereunder.
 
(m) The Hotel books and records, to the extent in Seller’s possession.
 
(n) The Turner Indemnity Agreement.
 
7.3 Purchaser’s Deliveries.  At or prior to Closing, Purchaser shall deliver to
the Title Agent (or to such other Person as the Title Agent may instruct): (i)
the Cash Flow Participation Advance, (ii) the Principal Reduction Payment, (iii)
the P&I Reserve Payment, and (iii) the following instruments, each of which
shall have been duly executed and, where applicable, acknowledged and/or sworn,
on behalf of Purchaser, and dated as of the Closing Date:
 
(a) The Loan Modification and Assumption Documents that Purchaser is required to
sign to effectuate modification and assumption of the Existing Loan in the
manner specified in the Ocean Bank Commitment, including the Sonesta Limited
Guaranty, if applicable, and the P&I Reserve Payment.
 
(b) Evidence reasonably satisfactory to Seller and the Title Agent regarding the
due organization of Purchaser and its authority to execute this Agreement and
the documents required to be delivered hereunder.
 
(c) Any other documents or instruments specifically required by this Agreement
to be delivered by Purchaser on or before the Closing Date.
 
7.4 Mutual Deliveries.  At the Closing, Purchaser and Seller shall mutually
execute and deliver or cause to be delivered:
 
(a) A closing statement reflecting the Purchase Price and the prorations
required hereunder.
 

 
28

--------------------------------------------------------------------------------

 

(b) The Loan Modification and Assumption Documents that require execution by
both Purchaser and Seller.
 
(c) The Assignment and Assumption of Occupancy Agreements, Operating Agreements
and Leased Property Agreements.
 
(d) The Assignment and Assumption of Rental Management Agreements.
 
(e) Subject to the provisions of Section 8.6 hereof, such documents, instruments
and undertakings as may be required by the liquor authorities of the State of
Florida having jurisdiction with respect to the Liquor License or permits for
the Hotel, to the extent not theretofore executed and delivered.
 
(f) The estoppel certificates referenced in Section 5.1(i) from the Condominium
Association and Mutiny on the Bay Condominium Association and, if required,
written consent to the sale executed by the Condominium Association.
 
(g) Such other and further documents, papers and instruments as may be
reasonably required by the parties hereto or their respective counsel or the
Title Agent which are not inconsistent with this Agreement or the Closing
Documents.
 
(h) To the extent the delivery of any of the items in Sections 7.2, 7.3 or 7.4
of this Agreement are conditions precedent to the obligation of a party pursuant
to Sections 5.1 or 5.2 of this Agreement, and the condition relating to any such
item is not satisfied as of Closing, but the party for whose benefit such
unsatisfied condition is made elects, nonetheless, to proceed to Closing, the
delivery of the item applicable to the unsatisfied condition shall not be
required pursuant to the provisions of Section 7.2, 7.3 or 7.4 of this
Agreement.
 
7.5 Closing Costs.  Except as is explicitly provided in this Agreement, each
party hereto shall pay its own legal fees and expenses.  Seller shall pay the
documentary stamp taxes and Miami-Dade County surtax on the Deed, and the sales
taxes or similar taxes due with respect to the transfer of the Personal
Property. Purchaser shall pay for the premium for the owner’s title insurance
policy and endorsements, and the recording fees for recording the Deed. Seller
shall pay for the title search, lien searches and settlement/closing
fees.  Seller shall pay for the costs associated with the release of any
Monetary Title Encumbrances encumbering the Property and for any costs
associated with any corrective instruments.  All other costs (except any costs
incurred by either party for its own account) which are necessary to carry out
the transactions contemplated hereunder shall be allocated between Purchaser and
Seller in accordance with local custom in the jurisdiction in which the Hotel is
located.  The provisions of this Section 7.5 shall survive the Closing and any
termination of this Agreement.
 
7.6 No Prorations.  Cashflow from the Hotel shall belong to Purchaser as of
January 1, 2010.  Purchaser shall acquire the Hotel operations, including
without limitation the Hotel’s working capital, without any adjustments, at
Closing.  Purchaser shall acquire all reserve accounts, as well as any and all
cash on hand and in banks, as of the Closing Date.  On the Closing Date, Seller
shall pay to Purchaser any and all amounts due to the Hotel, after deducting any
and all amounts due to Seller from the Hotel.
 
7.7 Inventory.  The Inventory is included in the Purchase Price and no
additional sum shall be due from Purchaser for the Inventory.
 

 
29

--------------------------------------------------------------------------------

 

ARTICLE VIII                                
 
GENERAL PROVISIONS
 
8.1 Fire or Other Casualty.  If, prior to Closing, the Property is damaged by
fire or other casualty which would cost no more than $100,000.00 and require
less than 30 days to repair, then neither party shall have the right to
terminate its obligations under this Agreement to purchase or sell the Property
by reason thereof and the Closing shall take place without abatement of the
Purchase Price, but Seller shall assign to Purchaser at the Closing all of
Seller’s interest in any insurance proceeds that may be payable to Seller on
account of any such fire or other casualty and pay to Purchaser the amount of
the applicable deductible(s) under such insurance policies.  If any such damage
due to fire or other casualty would cost in excess of $100,000.00 or require
more than 30 days to repair, then Purchaser may terminate its obligations under
this Agreement to purchase the Property by written notice given to Seller, in
which case the parties hereto shall be released of all further obligations
hereunder with respect to the Property except those which expressly survive a
termination of this Agreement.  
 
8.2 Condemnation.  Each party agrees to promptly make the other aware of any
notice it receives of a proposed taking by condemnation of any part of or rights
appurtenant to the Real Property.  If such taking will materially interfere with
the operation or use of the Improvements or any portion thereof which
constitutes a part of such Real Property, the Purchaser may terminate its
obligations under this Agreement to purchase the Property by delivering written
notice to Seller, in which event the parties hereto shall be released from all
further obligations hereunder with respect to the Property, except those which
expressly survive a termination of this Agreement.  If Purchaser does not so
elect to terminate its obligations to purchase the Property, then the Closing
shall take place as provided herein, and Seller shall assign to Purchaser at the
Closing all of Seller’s interest in any condemnation award which may be payable
to Seller on account of any such condemnation.
 
8.3 Brokers.
 
(a) Seller represents and warrants to Purchaser that it has dealt with no
broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby.  Seller agrees to indemnify, protect, defend
and hold Purchaser harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from Seller’s breach of the foregoing
representation in this Subsection 8.3(a).  The provisions of this Subsection
8.3(a) shall survive the Closing and any termination of this Agreement.
 
(b) Purchaser represents and warrants to Seller that it has dealt with no
broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby.  Purchaser agrees to indemnify, protect,
defend and hold Seller harmless from and against all claims, losses, damages,
liabilities, costs, expenses (including reasonable attorneys’ fees and
disbursements) and charges resulting from Purchaser’s breach of the foregoing
representations in this Subsection 8.3(b).  The provisions of this Subsection
8.3(b) shall survive the Closing and any termination of this Agreement.
 

 
30

--------------------------------------------------------------------------------

 

8.4 Confidentiality.  Except as hereinafter provided, Purchaser and Seller and
their respective Affiliates shall keep the terms, conditions and provisions of
this Agreement and all documents or information disclosed to or made available
to or discovered by each party in connection with this Agreement (including,
without limitation, the Submission Matters) confidential and such information
shall be used solely for the purpose of evaluating or effecting the transactions
contemplated by this Agreement and for operating the Property, and neither
Purchaser nor Seller shall make any public announcements about the transaction
contemplated by this Agreement unless and until the Closing occurs, unless the
other first reasonably approves of same in writing, nor shall either disclose
the terms, conditions and provisions of this Agreement or such other documents
or information, except to persons who, in the reasonable business judgment of
Seller or Purchaser, as applicable, “need to know” for the purpose of evaluating
or effecting the transaction contemplated by this Agreement, and who are
instructed to keep such information confidential, such as their Affiliates and
their and their Affiliates’ respective officers, directors, employees,
attorneys, accountants, engineers, surveyors and consultants, and existing or
prospective financiers, partners, investors, potential lessees and bankers and
such other third parties whose assistance is required in connection with the
consummation of this transaction (collectively, “Representatives”); provided,
however, that information or documents shall not be subject to the provisions of
this Section 8.4 if such information or documents, (i) were or become generally
available to the public, (ii) were or become available to Purchaser or its
Affiliates on a non-confidential basis from a source other than Seller or its
Affiliates, or (iii) were or are developed by Purchaser or its Affiliates
without using or relying on any information or documents otherwise covered by
the provisions of this Section 8.4.  If the Closing occurs, the parties may
either make a joint press release, or each party may make an individual press
release that is mutually and reasonably agreed to by the other party; provided,
that if the parties fail to agree on the contents of a joint press release or
separate press releases, each party may nevertheless make its own individual
press release, provided the other party shall be given a reasonable opportunity
to make, on the date of such individual press release, its own individual press
release, and copies of each such individual press release shall be delivered to
the other party prior to being made.
 
If either Seller or Purchaser or any of their Affiliates or any of their
Representatives is required by any subpoena, interrogatories, request for
production, or other legal process or by any Applicable Laws to disclose any
confidential information, Seller or Purchaser, as applicable, will give the
other party prompt written notice of the requirement and will cooperate with the
other party so that the other party, at its expense, may seek an appropriate
protective order.  In the absence of a protective order, the party required to
disclose, including any Representatives, may disclose only such confidential
information as may be necessary to avoid any penalty, sanction, or other
material adverse consequence, and the party required to disclose will use
reasonable efforts to secure confidential treatment of any confidential
information so disclosed.
 
Notwithstanding the foregoing provisions of this Section 8.4, Purchaser shall
have the right, from and after the Effective Date, to disclose the terms,
conditions and provisions of this Agreement if Purchaser is advised by its legal
counsel that it must disclose such terms in order to comply with Applicable Laws
(e.g. public company reporting requirements).  Purchaser shall be entitled to
rely on advice of its legal counsel in determining when such disclosures (and
which) are required, and Seller agrees that Purchaser shall not be in breach or
default of this Agreement as a result of making such disclosures determined to
be necessary by Purchaser’s legal counsel.
 
The provision of this Section 8.4 shall survive the Closing.
 
8.5 Liquor License.  The liquor license for the Hotel is currently held by
Purchaser in its role as Hotel Manager. The parties agree to reasonably
cooperate with each other with respect to any notices, applications or other
actions required to be taken, if any, in connection with the liquor license as a
result of the change of ownership of the Hotel.
 
 
 
 

 
31

--------------------------------------------------------------------------------

 

ARTICLE IX                                
 
DEFAULT; TERMINATION RIGHTS
 
9.1 Default by Seller.  In the event the transaction contemplated by this
Agreement shall not close on account of Seller’s default under this Agreement
(which shall include, without limitation, the material breach of a
representation or warranty made by Seller under this Agreement), then Purchaser
shall have the right to terminate this Agreement or specifically enforce this
Agreement, without waiving any other remedy to which Purchaser may be entitled
at law or in equity; provided, however, that the maximum amount that Purchaser
may recover from Seller and/or Seller’s Affiliates for any damages arising out
of or in connection with this Agreement shall be $400,000.  The provisions of
this Section 9.1 shall survive termination of this Agreement.
 
9.2 Default by Purchaser.  In the event the transaction contemplated by this
Agreement shall not close on account of Purchaser’s default under this Agreement
(which shall include, without limitation, the material breach of a
representation or warranty made by Purchaser under this Agreement), then Seller
shall have the right to terminate this Agreement or specifically enforce this
Agreement, without waiving any other remedy to which Seller may be entitled at
law or in equity; provided, however, that the maximum amount that Seller may
recover from Purchaser and/or Purchaser’s Affiliates for any damages arising out
of or in connection with this Agreement shall be $400,000.  The provisions of
this Section 9.2 shall survive termination of this Agreement.
 
9.3 Costs and Attorneys’ Fees.  In the event of any litigation or dispute
between the parties arising out of or in any way connected with this Agreement,
resulting in any litigation, the prevailing party in such litigation shall be
entitled to recover its costs of prosecuting and/or defending same, including,
without limitation, reasonable attorneys’ fees and disbursements at trial and
all appellate levels.  The provisions of this Section 9.3 shall survive the
Closing or any termination of this Agreement.
 
9.4 Limitation of Liability.
 
(a) No officer, director, shareholder, member or agent of Seller shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns shall look solely to Seller’s assets for the payment
of any claim or for any performance, and Purchaser, on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability.
 
(b) No officer, director, shareholder, member or agent of Purchaser shall have
any personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Seller and its
successors and assigns shall look solely to Purchaser’s assets for the payment
of any claim or for any performance, and Seller, on behalf of itself and its
successors and assigns, hereby waives any and all such personal liability.
 
(c) The liability of each party hereto resulting from the breach or default by
such party under this Agreement shall be limited to direct actual damages
incurred by the injured party and each party hereto hereby waives its rights to
recover from the other party consequential, punitive, exemplary, and speculative
damages in connection therewith; provided, however, the foregoing clause shall
not limit or affect the rights of either party to enforce the indemnification
obligations of the other party set forth in Section 9.5.  The provisions of this
Section 9.4 shall survive the Closing or termination of this Agreement.
 

 
32

--------------------------------------------------------------------------------

 

9.5 Indemnification. (a) Seller hereby agrees to indemnify, defend and hold
harmless Purchaser, its members, shareholders, officers, directors, employees,
agents, consultants and Affiliates (the “Purchaser Parties”), from, against and
in respect of all losses, liability, damages and expenses (including reasonable
attorneys’ fees and expenses) suffered or incurred by Purchaser or a Purchaser
Party arising from, by reason of or in connection with (i) a failure by Seller
to perform, in any material respect, a covenant set forth in this Agreement, or
in any document or instrument delivered by Seller in connection herewith, to be
performed by Seller, (ii) any material misrepresentation or breach of warranty
by Seller, (iii)  any injuries prior to the Closing to Persons or property from
any cause occasioned while on or near the Real Property, Commercial Unit or
Parking Parcel, (iv) any third party claims asserted against Purchaser after the
Closing relating to (A) the development, construction, ownership, promotion,
management, maintenance, operation, use or occupancy, prior to the Closing, of
the Property or any portion thereof, or of the Hotel, Rental Program or
Participating Units, or (B) the development, construction, ownership, promotion,
management, maintenance, operation, use or occupancy, at any time, of the
Parking Parcel, Commercial Unit or REA; (v) any alleged or actual violation of
Applicable Laws (including, without limitation, federal and state securities
laws, fraud and misrepresentation laws, the Interstate Land Sales Act, and the
Florida Condominium Act (Chapter 718), relating to (A) the development,
construction, ownership, promotion, management, maintenance, operation, use or
occupancy, prior to the Closing, of the Property or any portion thereof, or of
the Hotel, Rental Program or Participating Units, or (B) the development,
construction, ownership, promotion, management, maintenance, operation, use or
occupancy, at any time, of the Parking Parcel, Commercial Unit or REA; (vi)
defects in construction, including without limitation, structural defects,
design defects and defects in materials or workmanship  in the Property or any
portion thereof, or in the Participating Units, Parking Parcel or Commercial
Unit; (vii) any breach or failure by Seller or its agents or affiliates to
comply with its obligations (including in its role as the “Hotel Unit Owner”
and/or “Developer”) under the Condominium Documents and/or REA and/or Settlement
Agreements prior to Closing; (viii) claims or other matters arising out of or in
connection with any of the Settlement Agreements prior to Closing, (ix) any
breach or failure by Seller or its agents or affiliates to comply with its
obligations (including in its role as the “Hotel Unit Owner” and/or “Developer”)
under the Turner Settlement Agreement or the Grave Site Agreement arising on or
after Closing, and (x) claims or other matters arising out of or in connection
with the Turner Settlement Agreement or Grave Site Agreement on or after
Closing; in each case, provided that Seller shall have no liability hereunder to
the extent such loss, liability, damage or expense is caused by the gross
negligence or willful misconduct of Purchaser, its representatives, agents,
employees, contractors or suppliers, or to the extent Purchaser is liable for
same pursuant to Section 2.5 of this Agreement.
 
(b) Purchaser hereby agrees to indemnify, defend and hold harmless Seller, its
members, shareholders, officers, directors, employees and agents, from, against
and in respect of any and all loss, liability, damage or expense (including
reasonable attorneys’ fees and expenses) suffered or incurred and arising from,
by reason of or in connection with (i) a failure by Purchaser after Closing to
perform, in any material respect, a covenant set forth in this Agreement, or in
any document or instrument delivered by Purchaser in connection herewith, to be
performed by Purchaser; (ii) any material misrepresentation or breach of
warranty by Purchaser set forth in this Agreement, (iii)  any third party claims
asserted against Seller after the Closing relating to the ownership, management,
maintenance, operation, use or occupancy of the Property following the Closing,
(iv) any injuries on or following the Closing to persons or property from any
cause occasioned while on or near the Real Property, and (v) any injuries
following the Closing to persons or property from any cause to the extent
occasioned by any acts or omissions of Purchaser, its representatives, agents,
employees, contractors or suppliers; in each case, provided that Purchaser shall
have no liability hereunder to the extent such loss, liability, damage or
expense is caused by the gross negligence or willful misconduct of Seller, its
representatives, agents, employees, contractors or suppliers, or to the extent
Seller is liable for same pursuant to Section 2.5 of this Agreement.
 

 
33

--------------------------------------------------------------------------------

 

(c) If any claim shall be asserted, or any action, suit or other proceeding
shall be instituted, by a third party against (each an “Indemnified Party”): (i)
Seller, its members, shareholders, officers, directors, employees and agents, or
(ii) Purchaser, its members, shareholders, officers, directors, employees and
agents, with respect to any occurrence as to which either Seller or Purchaser
(each an “Indemnifying Party”) shall have any indemnity obligation,
respectively, such Indemnified Party shall promptly notify such Indemnifying
Party of the assertion of such claim, or the institution of such action, suit or
proceeding, and tender the defense and settlement or compromise of any such
claim, action, suit or proceeding to such Indemnifying Party for conduct thereof
by such Indemnifying Party (provided that such Indemnifying Party shall timely
commence and diligently continue such defense, settlement or compromise) at such
Indemnifying Party’s sole expense.  Indemnifying Party shall have the right to
select counsel, subject to Indemnified Party’s prior written approval, which
approval shall not be unreasonably withheld or delayed.  Should any such claim,
action, suit or proceeding result in a final and unappealable judgment,
Indemnifying Party shall promptly pay the same.  Indemnified Party agrees to
cooperate with Indemnifying Party to the extent Indemnifying Party may
reasonably request such cooperation and at Indemnifying Party’s
expense.  Indemnified Party shall have the right (but shall not have the
obligation), at any time and at its own cost and expense, to participate in the
defense of any such claim, action, suit or proceeding, to be represented by
counsel of its choice and to assert in any such action, suit or proceeding any
counterclaims or cross claims Indemnified Party may have.  In the event
Indemnifying Party fails to timely commence the defense, settlement or
compromise of any such claim, action, suit or proceeding or thereafter to
diligently prosecute the defense, settlement or compromise thereof, Indemnified
Party shall have the right (but shall not have the obligation) to defend,
settle, compromise or take such other action as Indemnified Party shall deem
necessary in connection with any such claim, action, suit or proceeding and to
be indemnified for the entire cost thereof from Indemnifying Party, including
without limitation, reasonable attorneys’ and experts’ fees and expenses
(including those incurred in connection with appellate
proceedings).  Indemnifying Party shall have the right to settle or compromise
any such claim, action, suit or proceeding without the prior written consent of
Indemnified Party provided that, at the time of such settlement or compromise,
Indemnifying Party shall satisfy and discharge any and all liability of
Indemnified Party resulting therefrom or shall post security satisfactory to the
Indemnified Party to assure the ultimate satisfaction and discharge of such
liability and no restrictions on operations of the Indemnified Party and that
the Indemnified Party is not required to admit wrongdoing.  Except as provided
in the preceding sentence, Indemnifying Party shall not settle or compromise any
such claim, action, suit or proceeding without the prior written consent of the
Indemnified Party.  The failure or delay of Indemnified Party to notify
Indemnifying Party of the institution of any claim, action, suit or other
proceeding shall not negate or otherwise affect the indemnification obligation
of Indemnifying Party except to the extent that Indemnifying Party shall be
prejudiced by the failure or delay of Indemnified Party to give Indemnifying
Party notice of such action, suit or proceeding.
 
(d) The provisions of this Section 9.5 shall survive the Closing or termination
of this Agreement.
 
ARTICLE X                      
 
MISCELLANEOUS PROVISIONS
 
10.1 Completeness; Modification.  This Agreement, together with any other
contemporaneous agreements, constitutes the entire agreement between the parties
hereto with respect to the transactions contemplated hereby and supersedes all
prior discussions, understandings, agreements and negotiations between the
parties hereto.  This Agreement may be modified only by a written instrument
duly executed by the parties hereto.
 
10.2 Assignments.  Other than to an Affiliate of Purchaser, Purchaser may not
assign its rights hereunder without the prior consent of Seller.  Upon
assignment to an Affiliate of Purchaser, Purchaser shall not be released from
any obligations under this Agreement.  To be effective hereunder, any assignment
by Purchaser hereunder, even one to an Affiliate of Purchaser, must be
accompanied by a fully executed and effective assignment and assumption
agreement provided to Seller prior to the Closing Date.
 

 
34

--------------------------------------------------------------------------------

 

10.3 Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the parties hereto and their permitted respective successors and assigns.
 
10.4 Days.  If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a
legal holiday in the jurisdiction where the Real Property is located, such
performance shall be deemed to be required, and such notice, consent or other
communication shall be deemed to be given, on the first business day following
such Saturday, Sunday or legal holiday.  Unless otherwise specified herein, all
references herein to a “day” or “days” shall refer to calendar days and not
business days.
 
10.5 Governing Law.  This Agreement and all documents referred to herein shall
be governed by and construed and interpreted in accordance with the laws of the
State of Florida without regard to its principles of conflicts of law.
 
10.6 Counterparts.  To facilitate execution, this Agreement may be executed in
as many counterparts as may be required.  It shall not be necessary that the
signature on behalf of both parties appear on each counterpart.  All
counterparts shall collectively constitute a single agreement.
 
10.7 Severability.  If any term, covenant or condition of this Agreement, or the
application thereof to any Person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other Persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
 
10.8 Costs.  Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees of attorneys, engineers
and accountants.
 
10.9 Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered by hand, transmitted by facsimile
transmission, sent prepaid for next-day delivery by Federal Express (or a
comparable overnight delivery service) or sent by the United States mail,
certified, postage prepaid, return receipt requested, at the addresses and with
such copies as designated below.  Any notice, request, demand or other
communication delivered or sent in the manner aforesaid may be given by the
party required to give such notice, or its attorney, and shall be deemed given
or made (as the case may be) when actually delivered to or refused by the
intended recipient.
 


If to Seller:
Mutiny on the Park, Ltd.
4218 N.E. 2nd Avenue, 2nd Floor
 
Miami, Florida 33137
 
Attn.:  Chief Financial Officer
Facsimile:  (305) 573-0888
 
with a copy to:
Rozencwaig, Nadel & Ferrero-Carr, LLP
301 West Hallandale Beach Boulevard
Hallandale Beach, Florida 33009
Attn.:  Ronald Scott Haligman, Esq.
Facsimile:  954.455.6500 Fax
   


 
35

--------------------------------------------------------------------------------

 



If to Purchaser:
c/o Sonesta International Hotels Corporation
 
116 Huntington Avenue
 
9th Floor
 
Boston, MA 02116
 
Attn:  Office of the Treasurer
 
Facsimile:  (617) 421-5423
   
With a copy to:
Robin Law, P.A.
1123 S. 21st Avenue, #2
Hollywood, FL 33020
Attention:  Susan K. Robin, Esq.
Facsimile: (954) 239-9699



or to such other address as the intended recipient may have specified in a
notice to the other party.  Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and Title Agent in a manner described in this Section.
 
10.10 Incorporation by Reference.  All of the exhibits and schedules attached
hereto are by this reference incorporated herein and made a part hereof.
 
10.11 Further Assurances.  Seller and Purchaser each covenant and agree to sign,
execute and deliver, or cause to be signed, executed and delivered, and to do or
make, or cause to be done or made, upon the written request of the other party,
any and all agreements, instruments, papers, deeds, acts or things,
supplemental, confirmatory or otherwise, as may be reasonably required by either
party hereto for the purpose of or in connection with consummating the
transactions described herein provided that compliance with the provision of
this Section 10.11 shall not increase the liability of the complying party.  The
provisions of this Section 10.11 shall survive the Closing.
 
10.12 No Partnership.  This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of seller and purchaser specifically
established hereby.
 
10.13 Signatory Exculpation.  The signatory(ies) for Purchaser and Seller is/are
executing this Agreement in his/their capacity as representative of such party
and not individually and, therefore, shall have no personal or individual
liability of any kind in connection with this Agreement and the transactions
contemplated by it.
 
10.14 Rules of Construction.  The following rules shall apply to the
construction and interpretation of this Agreement, unless otherwise indicated by
the context:
 
(a) Singular words shall connote the plural number as well as the singular and
vice versa, and the masculine shall include the feminine and the neuter.
 
(b) All references herein to particular articles, sections, subsections, clauses
or exhibits are references to articles, sections, subsections, clauses or
exhibits of this Agreement.
 
(c) The table of contents and headings contained herein are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect its meaning, construction or effect.
 

 
36

--------------------------------------------------------------------------------

 

(d) Each party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits hereto.
 
10.15 No Recording.  Neither this Agreement nor any memorandum hereof, or any
other instrument intended to give notice hereof (or which actually gives notice
hereof) shall be recorded.
 
10.16 Facsimile Signatures.  The execution of this Agreement and all notices
given hereunder and all amendments hereto, may be effected by facsimile
signatures, all of which shall be treated as originals; provided, however, that
the party receiving a document with a facsimile signature may, by notice to the
other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature.
 
10.17 Effective Date.  This Agreement shall be terminable by either Seller or
Purchaser prior to the Effective Date.  The “Effective Date” shall mean the date
on which the last of Purchaser and Seller has executed this Agreement.
 
10.18 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BROUGHT ON,
UNDER, OR BY VIRTUE OF, OR RELATING IN ANY WAY TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER
ACTIONS PERTAINING HERETO OR TO ANY OF THE FOREGOING.
 
10.19 Waiver of Venue and Inconvenient Forum Claims.  Seller and Purchaser each
hereby irrevocably waives any objection that it may now or hereafter have to any
suit, action or proceeding arising out of or relating to this Agreement being
brought in any federal or state court sitting in Miami-Dade County, Florida, and
hereby further irrevocably waives any claim that any such suit, action or
proceeding is brought in any inconvenient forum.
 
10.20 Time of Essence.  Time is of the essence with respect to every provision
hereof.
 
10.21 Radon Gas Notice. The following radon gas notice is given pursuant to
Section 404.056, Florida Statutes.  Radon is a naturally occurring radioactive
gas that, when it is accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time.  Levels of
radon that exceed federal and state guidelines have been found in buildings in
Florida.  Additional information regarding radon and radon testing may be
obtained from any county public health unit in Florida.
 


 


 


 
(SIGNATURES FOLLOW ON NEXT PAGE)
 

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed in their names by their respective duly authorized representatives.
 



 
SELLER:
 
MUTINY ON THE PARK, LTD.,
a Florida limited partnership
 
 
By:  FLAGLER ON THE PARK, INC.
        a Florida corporation, General Partner
 
 
   
By:
     
Name:
Ricardo Dunin
   
Title:
President
         
PURCHASER:
     
SONESTA COCONUT GROVE, INC.,
a Florida corporation
       
By:
     
Name:
Peter J. Sonnabend
   
Title:
Vice President
   



JOINDER BY GUARANTORS


The undersigned Sonesta Guarantor and Mutiny Park Guarantor join into this
Agreement for the purpose of acknowledging their consent to, and agreement to be
bound by, the Contribution Agreement which is set forth in Section 6.10 of this
Agreement.





 
MUTINY PARK GUARANTOR:
 
 
 
____________________________________
Ricardo Dunin, Individually
 
 
     
SONESTA GUARANTOR:
     
SONESTA INTERNATIONAL HOTELS CORPORATION
 
       
By:
     
Name:
     
Title:
 




 
 

--------------------------------------------------------------------------------

 



EXHIBITS AND SCHEDULES
Exhibit A
Legal Description of Hotel Unit
Exhibit B
Assignment and Assumption Agreement of Occupancy Agreements, Operating
Agreements and Leased Property Agreements
Exhibit C
Assignment and Assumption Agreement of Rental Management Agreements
   
Exhibit D
Bill of Sale
Exhibit E
Form of Deed
Exhibit F
 
Seller’s Affidavit
 
       
Schedule 1
Permitted Title Exceptions
Schedule 3.5
Non-Compliance with Laws
Schedule 3.10
Actions, Proceedings, Claims
Schedule 3.21
Loan Defaults
       


 
 

--------------------------------------------------------------------------------

 




   

EXHIBIT A
 
LEGAL DESCRIPTION OF REAL PROPERTY
 
(UNIT CU-1)
 


 


 
CONDOMINIUM UNIT NO. CU-1 IN MUTINY PARK CONDOMINIUM, ACCORDING TO THE
DECLARATION THEREOF, RECORDED NOVEMBER 30,2001 UNDER CLERK’S FILE NO. 01R-663024
IN OFFICIAL RECORDS BOOK 20048, PAGE 4320, OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA, AS AMENDED AND SUPPLEMENTED FROM TIME TO TIME.
 


 
TOGETHER WITH ALL THE TENEMENTS, HEREDITMENTS AND APPURTENANCES THEREUNTO
BELONGING OR IN ANYWISE APPERTAINING.
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B


ASSIGNMENT AND ASSUMPTION
OF OCCUPANCY, OPERATING AND LEASED AGREEMENTS




           For Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mutiny on the Park, Ltd., a Florida limited partnership (“Seller”), hereby
transfers and assigns to Sonesta Coconut Grove, Inc., a Florida corporation
(“Assignee”), all of its right, title and interest in and to all of the
Occupancy Agreements, Operating Agreements and Leased Property Agreements, as
such terms are defined in that certain Agreement of Purchase and Sale dated
_____________, 2010 by and between Seller and Assignee (the “Agreement”) (the
“Assigned Agreements”).
 
           Assignee hereby assumes and agrees to perform all of the obligations
of Seller under the Assigned Agreements to the extent any such obligations
accrue and are applicable to periods from and after the date hereof.
 
           Assignor hereby indemnifies Assignee and Assignee’s directors,
officers, employees, shareholders, members, partners and agents, and holds
Assignee and Assignee’s directors, officers, employees, shareholders, members,
partners and agents, harmless from and against any and all losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) arising out of or in connection with the
Assigned Agreements in effect on the date hereof to the extent accruing during
the period prior to the date hereof.
 
           Assignee hereby indemnifies Assignor and Assignor’s directors,
officers, employees, shareholders, members, partners and agents, and holds
Assignor and Assignor’s directors, officers, employees, shareholders, members,
partners and agents, harmless, from and against, any and all losses, damages,
liabilities, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) arising out of or in connection with the
Assigned Agreements in effect on the date hereof to the extent accruing during
the period from and after the date hereof.
 
           The provisions of Section 9.5 of the Agreement shall apply to the
indemnification obligations of the parties hereto.
 
           The terms and conditions of this Assignment and Assumption Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.
 
           This Assignment and Assumption Agreement may be executed and
delivered in any number of counterparts, each of which so executed and delivered
shall be deemed to be an original and all of which shall constitute one and the
same instrument.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Assignee have executed this Assignment and
Assumption Agreement this ________ day of ______________, 2010.
 
SELLER:


Mutiny on the Park, Ltd., a Florida limited partnership


 
By:  Flagler on the Park, Inc., a Florida Corporation,  General Partner







By:                                                                           
Name: Ricardo Dunin
Title: President




ASSIGNEE:


Sonesta Coconut Grove, Inc., a Florida corporation






By:                                                                           
Name: Peter J. Sonnabend
Title:  Vice President


Exhibit A to Assignment and Assumption Agreement of Occupancy Agreements,
Operating Agreements and Leased Property Agreements


LIST OF OCCUPANCY AGREEMENTS, OPERATING AGREEMENTS,
AND LEASED PROPERTY AGREEMENTS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




ASSIGNMENT AND ASSUMPTION
OF RENTAL MANAGEMENT AGREEMENTS




For Ten and No/100 Dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Mutiny on the
Park, Ltd., a Florida limited partnership (“Seller”) hereby transfers and
assigns to Sonesta Coconut Grove, Inc., a Florida corporation (“Assignee”) all
of its right, title and interest in and to all of the Rental Management
Agreements (which are defined as “RMAs” in that certain Agreement of Purchase
and Sale dated ________________, 2010 by and between Seller and Assignee (the
“Agreement”)) (the “Assigned Rental Management Agreements”). A list of the
Rental Management Agreements being assigned is attached hereto as Exhibit A.
 
Assignee hereby assumes and agrees to perform all of the obligations of Seller
under the Assigned Rental Management Agreements to the extent any such
obligations accrue and are applicable to periods from and after the date hereof.
 
Assignor hereby indemnifies Assignee and Assignee’s directors, officers,
employees, shareholders, members, partners and agents, and holds Assignee and
Assignee’s directors, officers, employees, shareholders, members, partners and
agents, harmless from and against any and all losses, damages, liabilities,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) arising out of or in connection with the Assigned Rental
Management Agreements in effect on the date hereof to the extent accruing during
the period prior to the date hereof.
 
Assignee hereby indemnifies Assignor and Assignor’s directors, officers,
employees, shareholders, members, partners and agents, and holds Assignor and
Assignor’s directors, officers, employees, shareholders, members, partners and
agents, harmless, from and against, any and all losses, damages, liabilities,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) arising out of or in connection with the Assigned Rental
Management Agreements in effect on the date hereof to the extent accruing during
the period from and after the date hereof.
 
The provisions of Section 9.5 of the Agreement shall apply to the
indemnification obligations of the parties hereto.
 
The terms and conditions of this Assignment and Assumption Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.
 
This Assignment and Assumption Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Assignee have executed this Assignment and
Assumption Agreement this ________ day of ___________, 2010.
 
SELLER:


Mutiny on the Park, Ltd., a Florida limited partnership


 
By:  Flagler on the Park, Inc., a Florida Corporation,  General Partner





By:                                                                           
Name: Ricardo Dunin
Title: President




ASSIGNEE:


Sonesta Coconut Grove, Inc., a Florida corporation






By:                                                                           
Name: Peter J. Sonnabend
Title: Vice President


Exhibit A to Assignment and Assumption Agreement of Rental Management Agreements


RENTAL MANAGEMENT AGREEMENTS











 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


BILL OF SALE




           For Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Mutiny on the Park, Ltd. a Florida limited partnership (“Seller”) hereby
assigns, transfers and conveys to Sonesta Coconut Grove, Inc., a Florida
corporation (“Purchaser”) all of its right, title and interest in and to the
following (collectively, the “Personal Property”):
 
           (i)           all items of Tangible Personal Property (as defined in
that certain Agreement of Purchase and Sale dated ______________, 2010 by and
between Seller and Purchaser (the “Agreement”);
 
           (ii)           all of the Intangible Personal Property (as defined in
the Agreement);
 
           (iii)           all subsisting and assignable Warranties and
Guaranties (as defined in the Agreement), if any, relating to the Improvements
(as defined in the Agreement) or the Tangible Personal Property or any part
thereof; and
 
           (iv)           all petty cash funds and house banks used in
connection with hotel guest operations at the Property, and the so-called “guest
ledger” for the Hotel for the night preceding the Closing Date (as specified in
the Agreement) based on guest and customers then using the Hotel.
 
           TO HAVE AND TO HOLD its respective right, title and interest in the
Personal Property, together with any rights and appurtenances thereto, unto
Purchaser, its successors and assigns, and Seller agrees to warrant and forever
defend, all and singular, its respective right, title and interest in the
Personal Property unto Purchaser, its successors and assigns, against every
person whomsoever.
 
           IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective
as of ____________________, 2010.
 
SELLER:


Mutiny on the Park, Ltd., a Florida limited partnership


 
By:  Flagler on the Park, Inc., a Florida Corporation,  General Partner







By:                                                                           
Name: Ricardo Dunin
                                                                        Title:  President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF DEED




This Instrument Prepared By
And Return to:


Susan K. Robin, Esq.
Robin Law, P.A.
1123 S. 21st Avenue
Hollywood, FL 33020


Property Appraiser’s Parcel Identification Nos.:




THIS WARRANTY DEED dated as of ________________________, 2010 by Mutiny on the
Park, Ltd., a Florida limited partnership, having an office at
___________________________________ (“Grantor”), to Sonesta Coconut Grove, Inc.,
a Florida corporation, having an office at
__________________________________________ (“Grantee”).


           WITNESSETH, that Grantor in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration paid by Grantee, the receipt
and sufficiency of which are hereby acknowledged by Grantor, does hereby grant
and release and assign forever unto Grantee, and the heirs, successors and
assigns of Grantee, the following real property, including the improvements
erected thereon, situate, lying and being in the City of Coconut Grove, County
of Miami-Dade and State of Florida (the “Property”):


Unit CU-1 of Mutiny Park Condominium, a Condominium, according to the
Declaration of Condominium thereof, recorded in Official Records Book 20048, at
Page 4320, of the Public Records of Miami-Dade County, Florida; [CONFIRM LEGAL
DESCRIPTION WITH TITLE COMPANY];


           TOGETHER with all right, title and interest, if any, of Grantor in
and to any streets and roads abutting the above-described Property to the center
lines thereof;


           TOGETHER with the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining and all the estate and rights of Grantor in
and to the Property.


           TO HAVE AND TO HOLD the Property herein granted, or mentioned and
intended so to be, unto Grantee, and the heirs, successors and assigns of
grantee, in fee simple forever.


           AND Grantor covenants with Grantee that Grantor is lawfully seized of
said Property in fee simple; that Grantor has good right and lawful authority to
sell and convey said Property, and hereby warrants the title to said Property
and will defend the same against the lawful claims of all persons whomsoever;
and that said Property is free of all encumbrances, except taxes accruing
subsequent to December 31, 2009, which are not yet due and payable, and the
Mortgage in favor of Ocean Bank filed __________________ in Official Records
Book ______, at Page _____, of the Public Records of Miami-Dade County, Florida.


(Signatures on next page)

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Grantor has duly executed this Deed the day and year first
above written.


GRANTOR:
 
Mutiny on the Park, Ltd.
a Florida limited partnership
 
By:   Flagler on the Park, Inc., a Florida corporation,
         General Partner
 
 
By: ____________________________________
       Name:  Ricardo Dunin
       Title:  President
 
 
 



STATE OF
FLORIDA                                                                      )
                                                            )
COUNTY OF ________________________)






ACKNOWLEDGED before me this     day of ____________ 2010, by Ricardo Dunin, as
the President of Flagler on the Park, Inc., a Florida corporation, which is the
general partner of Mutiny on the Park, Ltd., a Florida limited partnership.  He
[_____] is personally known to me, or [_____]  produced _______________________ 
as identification.




My Commission Expires:


Notary Public




[Printed Name of Notary]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


SELLER’S AFFIDAVIT - TITLE, NO-LIEN AND FIRPTA
 


Before me, the undersigned authority, personally appeared Ricardo Dunin, who is
the President of Flagler on the Park, Inc., a Florida corporation, which is the
general partner of Mutiny on the Park, Ltd., a Florida limited partnership
(“Seller”), and who being by me first duly sworn, on oath, deposes and says
that, to his knowledge:


1.  
Seller is the owner of and is selling the following described real property (the
“Property”) to Sonesta Coconut Grove, Inc., a Florida corporation (“Purchaser”):



Condominium Unit No. CU-1 in Mutiny Park Condominium, according to the
Declaration of Condominium thereof, recorded November 30, 2001 under Clerk’s
File No. 01R-663024 in Official Records Book 20048, Page 4320, of the Public
Records of Miami-Dade County, Florida, as amended and supplemented from time to
time.
 
Together with all improvements situated thereon and the tenements, hereditments
and appurtenances thereunto belonging or in anywise appertaining.
 
2.  
The Property is free and clear of all liens, taxes, encumbrances and claims of
every kind, nature and description of record, except for those reflected in the
Title Commitment (hereafter defined) and except for real estate and personal
property taxes for the year 2010 and thereafter, which are not yet due and
payable.



3.  
There have been no improvements, alterations or repairs to the Property
initiated by Seller, the costs of which remain unpaid as of the Closing; there
are no claims for labor or materials furnished for repairing or improving the
Property which remain unpaid as of the Closing; and there are no outstanding
construction, materialmen’s or laborer’s liens which remain unpaid as of the
Closing.



4.  
There are no outstanding contracts for the sale of the Property or any part
thereof, nor any unrecorded deed, mortgage or other conveyances affecting the
title to the Property.  There are no outstanding leases of the Property or any
portion thereof.



5.  
Seller’s title to and possession and enjoyment of the Property have been open,
notorious, peaceable and undisturbed and have never been disputed nor
questioned.  There are no boundary line disputes regarding the Property. To
Affiant’s knowledge, the operation of any buildings on the Property has been in
compliance with the applicable building codes, ordinances and statutes.



6.  
There are no unpaid taxes, levies, assessments, paving liens or utility liens
against the Property (other than real estate taxes for the current year).



7.  
Subsequent to _____________ at 11:00 p.m., the effective date of the title
commitment issued to Purchaser with respect to the Property (the “Title
Commitment”), Seller has not, and Seller hereby agrees that Seller shall not,
execute any instrument or do any act that in any way would or could adversely
affect the title to the Property including, but not limited to, mortgaging or
conveying the Property or any interest therein, or causing any liens to be
recorded against Seller or the Property. Seller has no knowledge of any matter
affecting title to the Property, other than those shown in the Title Commitment
issued to Purchaser.



8.  
Seller’s personal property that is being sold to Purchaser is free and clear of
all liens, encumbrances, security interests, claims and demands.




 
 

--------------------------------------------------------------------------------

 

9.  
There are no persons other than Seller in possession of the Property or entitled
to possession of the Property, except Purchaser, who is currently managing the
hotel on the Property pursuant to a hotel management agreement between Seller
and Purchaser dated December 22, 2000 (the “Hotel Management Agreement”), and
guests and invitees of the hotel who have been granted transient rights to use
or occupy portions of the hotel.



10.  
No judgment or decree has been entered in any court in this State or the United
States against Seller which remains unsatisfied.  There are no judgments,
claims, disputes, demands or other matters pending against Seller that could
attach to the Property between the effective date of the Title Commitment and
the recording of the deed to be insured.



11.  
There are no unrecorded easements, claims of easement or rights-of-way affecting
all or any portion of the Property.



12.  
There are no violations of governmental laws, regulations or ordinances
pertaining to the use of the Property including, without limitation, municipal
and county ordinances, and there are no open permits pertaining to the Property.
Seller has received no notice of any public hearing regarding assessment for
improvements or changes in applicable zoning laws concerning the Property.



13.  
Seller acknowledges responsibility for water, sewer and electrical consumption
charges through the date of closing.



14.  
Seller has received no notice of any violations of any homeowners association or
condominium association restrictions, rules or regulations pertaining to
Seller’s ownership and use of the Property.



15.  
Seller understands that Section 1445 of the Internal Revenue Code provides that
a purchaser of a United States real property interest must withhold tax if the
seller is a foreign person.  To inform Purchaser that withholding of tax is not
required upon Purchaser’s purchase of the Property, Seller certifies the
following:



a.  
Seller is not a nonresident alien individual, foreign corporation, foreign
partnership, foreign trust or foreign estate for purposes of United States
Federal income taxes.

b.  
The Seller’s U.S. Employer Identification Numbers is: ________________________.

c.  
Seller’s address is: c/o Flagler Holding Group, Inc. 4218 NE 2nd Avenue, Miami,
FL 33137.

d.  
No other persons or entities have an ownership interest in the Property.



Seller understands that Purchaser intends to rely on the foregoing
representations in connection with the United States Foreign Investment in Real
Property Tax Act (FIRPTA).  Seller understands this certification may be
disclosed to the Internal Revenue Service by Purchaser and that any false
statements contained in this certification may be punished by fine, imprisonment
or both.


16.  
This Affidavit is made for the purpose of clearing any possible question or
objection to the title to the Property and for the purpose of inducing Robin
Law, P.A. and ________________________ Title Insurance Company to issue title
insurance for the Property, with the knowledge that said title agent and title
company are relying upon the statements set forth herein.



17.  
Seller is familiar with the nature of an oath and the penalties provided by the
laws of the United States and the State of Florida for falsely swearing to
statements made in an instrument of this nature.  Seller further certifies that
it has read, or heard read, the full facts of this Affidavit and understands its
content.




 
 

--------------------------------------------------------------------------------

 

Under penalties of perjury, I declare that I have read the foregoing Affidavit
and that the facts stated in it are true and correct.






Mutiny on the Park, Ltd.
a Florida limited partnership
 
    By:  Flagler on the Park, Inc.,
           a Florida corporation
 
 
       ______________________________
       Name:  Ricardo Dunin
       Title:  President





STATE OF FLORIDA                          )
)
COUNTY OF MIAMI-DADE            )


ACKNOWLEDGED before me this     day of ____________ 2010, by Ricardo Dunin, the
President of Flagler on the Park, Inc., a Florida corporation, which is the
General Partner of Mutiny on the Park, Ltd.  He [_____] is personally known to
me, or [_____] produced _______________________  as identification.




My Commission Expires:


Notary Public




[Printed Name of Notary]


[seal]



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1


PERMITTED TITLE EXCEPTIONS






Seller shall convey marketable title subject to:


1.  
Real property taxes, assessments and special district levies, for the year in
which the Closing occurs and for subsequent years;

 


 
2.  
Zoning and other regulatory laws and ordinances affecting the Real Estate and
other requirements imposed by governmental authority;

 


3.  
The restrictive covenants and conditions appearing on a plat or otherwise common
to the subdivision.

 


4.  
 Easements, reservations, restrictions, and rights of way of record and
agreements with utility companies;

 


5.  
The Existing Mortgage being assumed by Purchaser; and

 


6.  
The Declaration of Condominium of Mutiny Park, a Condominium, according to the
Declaration thereof, recorded November 30, 2001 in Clerk’s File No. 01R663024,
in Official Records Book 20048, Page 4320, as amended from time to time by any
instruments recorded in the public records; and

 


7.  
Declaration of Cross-Easements and Covenants made by Mutiny on the Park, Ltd.,
dated November 28, 2001, and recorded November 30, 2001, in Clerk’s File No.
01R663023, in Official Records Book 20048, Page [4320].

 
provided, that there exists at Closing no violation of the foregoing and none
prevent use of the Property for hotel and hotel-related purpose(s).







 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.5


NON-COMPLIANCE WITH LAWS






None.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.10


DEFAULTS, BREACHES, VIOLATIONS, ACTIONS, PROCEEDINGS, CLAIMS, DISPUTES
pertaining to Seller, Property or Hotel operation








1.  
Settlement Agreement dated October 3, 2005 between Mutiny on the Bay Condominium
Association, Inc. and Mutiny on the Park, Ltd. (regarding 212 parking spaces)



2.  
Settlement Agreement dated November 29, 2005 between Mutiny on the Park
Condominium Association, Inc. and Mutiny on the Park, Ltd. (regarding
construction defects and other matters).



3.  
Settlement Agreement dated October 30, 2006 between Mutiny on the Park
Condominium Association, Inc. and Mutiny on the Park, Ltd. (regarding exclusive
use areas).



4.  
Settlement Agreement dated January 27, 2010 between Mutiny on the Park
Condominium Association, Inc. and Mutiny on the Park, Ltd. (regarding stucco
work).



5.  
Settlement Agreement dated the ___ day of ____, 2001 between Mutiny on the Bay,
Ltd. and Mutiny on the Bay Condominium Association, Inc. and joined into by
Mutiny on the Park, Ltd. (regarding shared delivery areas, access roads,
parking, valet and security).



6.  
Settlement Agreement dated the 26th day of March, 2010 between Mutiny on the
Bay, Ltd. and Turner Construction (regarding Turner performing stucco work)



7.  
Letter of Understanding and Agreement Between the Mutiny and the Munroe Family
for Treatment of the Eva Munroe Grave, entered into in April, 1998 (the “Grave
Site Agreement”), in which the Mutiny formally recognized the Munroe family’s
claim to the gravesite that adjoins the Property as described in recorded deed
dated July 20, 1925 and made certain agreements pertaining to the grave
site.  Recently, AT&T disturbed the grave site while performing work on or near
the site and the Munroe Family alleged the Seller failed to comply with the
Grave Site Agreement by not preserving certain steps within the grave site.






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.21


LOAN DEFAULTS


 


 
 
Seller is in default under the Existing Loan for failure to meet the debt
service coverage ratio.
 
 
 

 
 

--------------------------------------------------------------------------------

 
